FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-604 WASHINGTON MUTUAL INVESTORS FUND (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of principal executive offices) JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Name and address of agent for service) Registrant's Telephone Number, Including Area Code: (202) 842-5665 Date of fiscal year end: April 30 Date of reporting period: July 1, 2010 – June 30, 2011 Company Name Ticker Security Meeting Date Proposal Type Vote Cast Vote For/Against Mgmt ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:E.M. LIDDY Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:G.F. TILTON Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:H.L. FULLER Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:M.D. WHITE Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:P.N. NOVAKOVIC Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:R.J. ALPERN Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:R.S. AUSTIN Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:S.C. SCOTT III Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:W.A. OSBORN Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR:W.J. FARRELL Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Management Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management Yes Against Against ABBOTT LABORATORIES ABT 29-Apr-2011 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management Yes 1 Year For ABBOTT LABORATORIES ABT 29-Apr-2011 SHAREHOLDER PROPOSAL - PHARMACEUTICAL PRICING. Shareholder Yes Against For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: BETSY Z. COHEN Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: FRANK M. CLARK Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: GERALD GREENWALD Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: MARK T. BERTOLINI Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 ELECTION OF DIRECTOR: ROGER N. FARAH Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 APPROVAL OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 APPROVAL OF AMENDMENT TO AETNA INC. 2 Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 APPROVAL OF AETNA INC. 2 Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For AETNA INC. AET 00817Y108 20-May-2011 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years No Recommendation AETNA INC. AET 00817Y108 20-May-2011 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Yes Against For AETNA INC. AET 00817Y108 20-May-2011 SHAREHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN OF THE BOARD Shareholder Yes Against For AIR PRODUCTS AND CHEMICALS, INC. APD 27-Jan-2011 ELECTION OF DIRECTOR:CHADWICK C. DEATON Management Yes For For AIR PRODUCTS AND CHEMICALS, INC. APD 27-Jan-2011 ELECTION OF DIRECTOR:LAWRENCE S. SMITH Management Yes For For AIR PRODUCTS AND CHEMICALS, INC. APD 27-Jan-2011 ELECTION OF DIRECTOR:MICHAEL J. DONAHUE Management Yes For For AIR PRODUCTS AND CHEMICALS, INC. APD 27-Jan-2011 ELECTION OF DIRECTOR:URSULA O. FAIRBAIRN Management Yes For For AIR PRODUCTS AND CHEMICALS, INC. APD 27-Jan-2011 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011. Management Yes For For AIR PRODUCTS AND CHEMICALS, INC. APD 27-Jan-2011 ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. TO APPROVE THE COMPENSATION OF EXECUTIVE OFFICERS. Management Yes Abstain Against AIR PRODUCTS AND CHEMICALS, INC. APD 27-Jan-2011 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. Management Yes 3 Years For AIR PRODUCTS AND CHEMICALS, INC. APD 27-Jan-2011 APPROVAL OF ANNUAL INCENTIVE PLAN TERMS. TO APPROVE THE ANNUAL INCENTIVE PLAN TERMS TO PERMIT EXCLUSION FROM TAX DEDUCTION LIMITS. Management Yes For For ALCOA INC. AA 06-May-2011 ELECTION OF DIRECTOR: JAMES W. OWENS Management Yes For For ALCOA INC. AA 06-May-2011 ELECTION OF DIRECTOR: KLAUS KLEINFELD Management Yes For For ALCOA INC. AA 06-May-2011 ELECTION OF DIRECTOR: RATAN N. TATA Management Yes For For ALCOA INC. AA 06-May-2011 RATIFY THE INDEPENDENT AUDITOR Management Yes For For ALCOA INC. AA 06-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For ALCOA INC. AA 06-May-2011 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTE Management Yes 3 Years For ALCOA INC. AA 06-May-2011 ADOPT INTERNAL REVENUE CODE SECTION 162(M) COMPLIANT ANNUAL CASH INCENTIVE COMPENSATION PLAN Management Yes For For ALCOA INC. AA 06-May-2011 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE SEVENTH (FAIR PRICE PROTECTION) Management Yes For For ALCOA INC. AA 06-May-2011 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH (DIRECTOR ELECTIONS) Management Yes For For ALCOA INC. AA 06-May-2011 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH (REMOVAL OF DIRECTORS) Management Yes For For ALCOA INC. AA 06-May-2011 ACTION BY WRITTEN CONSENT Shareholder Yes Against For ALCOA INC. AA 06-May-2011 DECLASSIFY THE BOARD Shareholder Yes For Against AMAZON.COM, INC. AMZN 07-Jun-2011 ELECTION OF DIRECTOR: ALAIN MONIE Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 ELECTION OF DIRECTOR: JOHN SEELY BROWN Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 ELECTION OF DIRECTOR: THOMAS O. RYDER Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 ELECTION OF DIRECTOR: TOM A. ALBERG Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 ELECTION OF DIRECTOR: WILLIAM B. GORDON Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For AMAZON.COM, INC. AMZN 07-Jun-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years For AMAZON.COM, INC. AMZN 07-Jun-2011 SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER OWNERSHIP THRESHOLD FOR CALLING A SPECIAL MEETING OF SHAREHOLDERS. Shareholder Yes Against For AMAZON.COM, INC. AMZN 07-Jun-2011 SHAREHOLDER PROPOSAL REGARDING AN ASSESSMENT AND REPORT CONCERNING CLIMATE CHANGE. Shareholder Yes Against For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:ELLEN M. FITZSIMMONS Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:GAYLE P.W. JACKSON Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:JACK D. WOODARD Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:JAMES C. JOHNSON Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:PATRICK T. STOKES Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:STEPHEN F. BRAUER Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:STEPHEN R. WILSON Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:STEVEN H. LIPSTEIN Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:THOMAS R. VOSS Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ELECTION OF DIRECTOR:WALTER J. GALVIN Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO LIMIT THE LIABILITY OF DIRECTORS. Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE 2 Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ADVISORY APPROVAL OF THE COMPENSATION OF THE EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 ADVISORY APPROVAL ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY. Management Yes 3 Years Against AMEREN CORPORATION AEE 21-Apr-2011 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management Yes For For AMEREN CORPORATION AEE 21-Apr-2011 SHAREHOLDER PROPOSAL RELATING TO REPORT ON COAL COMBUSTION WASTE. Shareholder Yes Against For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: DAVID J. ANDERSON Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: JAMES F. CORDES Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: JOHN F. TURNER Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: KATHRYN D. SULLIVAN Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: LESTER A. HUDSON, JR. Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: LINDA A. GOODSPEED Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: LIONEL L. NOWELL III Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: RALPH D. CROSBY, JR. Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: RICHARD L. SANDOR Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ELECTION OF DIRECTOR: THOMAS E. HOAGLIN Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management Yes For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Abstain Against AMERICAN ELECTRIC POWER COMPANY, INC. AEP 26-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:C. BARSHEFSKY Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:D.F. AKERSON Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:E.D. MILLER Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:J. LESCHLY Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:K.I. CHENAULT Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:P. CHERNIN Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:R.A. MCGINN Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:R.A. WILLIAMS Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:R.C. LEVIN Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:R.D. WALTER Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:S.S REINEMUND Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:T.J. LEONSIS Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR:U.M. BURNS Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Abstain Against AMERICAN EXPRESS COMPANY AXP 02-May-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY EXECUTIVE COMPENSATION VOTE. Management Yes 3 Years Against AMERICAN EXPRESS COMPANY AXP 02-May-2011 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Yes Against For AMERICAN EXPRESS COMPANY AXP 02-May-2011 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Shareholder Yes Against For APPLE INC. AAPL 23-Feb-2011 ELECTION OF DIRECTOR:ALBERT A. GORE, JR. Management Yes For For APPLE INC. AAPL 23-Feb-2011 ELECTION OF DIRECTOR:ANDREA JUNG Management Yes For For APPLE INC. AAPL 23-Feb-2011 ELECTION OF DIRECTOR:ARTHUR D. LEVINSON Management Yes For For APPLE INC. AAPL 23-Feb-2011 ELECTION OF DIRECTOR:MILLARD S. DREXLER Management Yes For For APPLE INC. AAPL 23-Feb-2011 ELECTION OF DIRECTOR:RONALD D. SUGAR Management Yes For For APPLE INC. AAPL 23-Feb-2011 ELECTION OF DIRECTOR:STEVEN P. JOBS Management Yes For For APPLE INC. AAPL 23-Feb-2011 ELECTION OF DIRECTOR:WILLIAM V. CAMPBELL Management Yes For For APPLE INC. AAPL 23-Feb-2011 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. Management Yes For For APPLE INC. AAPL 23-Feb-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For APPLE INC. AAPL 23-Feb-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against APPLE INC. AAPL 23-Feb-2011 SHAREHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Yes Against For APPLE INC. AAPL 23-Feb-2011 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Yes For Against AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: GILBERT F. AMELIO Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JAMES P. KELLY Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JOHN B. MCCOY Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JON C. MADONNA Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: LYNN M. MARTIN Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: MATTHEW K. ROSE Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 APPROVE 2 Management Yes For For AT&T INC. T 00206R102 29-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Abstain Against AT&T INC. T 00206R102 29-Apr-2011 ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Management Yes 3 Years For AT&T INC. T 00206R102 29-Apr-2011 POLITICAL CONTRIBUTIONS. Shareholder Yes Against For AT&T INC. T 00206R102 29-Apr-2011 SPECIAL STOCKHOLDER MEETINGS. Shareholder Yes Against For AT&T INC. T 00206R102 29-Apr-2011 WRITTEN CONSENT. Shareholder Yes Against For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:ENRIQUE T. SALEM Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:ERIC C. FAST Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:GARY C. BUTLER Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:GREGORY D. BRENNEMAN Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:GREGORY L. SUMME Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:JOHN P. JONES Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:LEON G. COOPERMAN Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:LESLIE A. BRUN Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:LINDA R. GOODEN Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:R. GLENN HUBBARD Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 ELECTION OF DIRECTOR:SHARON T. ROWLANDS Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 AMENDMENT OF THE AUTOMATIC DATA PROCESSING, INC. EMPLOYEES' SAVINGS STOCK PURCHASE PLAN Management Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 09-Nov-2010 APPOINTMENT OF DELOITTE & TOUCHE LLP Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:ANDREA JUNG Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:ANN S. MOORE Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:FRED HASSAN Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:GARY M. RODKIN Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:LAWRENCE A. WEINBACH Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:MARIA ELENA LAGOMASINO Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:PAUL S. PRESSLER Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:PAULA STERN Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:V. ANN HAILEY Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ELECTION OF DIRECTOR:W. DON CORNWELL Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Against Against AVON PRODUCTS, INC. AVP 05-May-2011 HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against AVON PRODUCTS, INC. AVP 05-May-2011 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For AVON PRODUCTS, INC. AVP 05-May-2011 APPROVE AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS. Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:ANTHONY G. FERNANDES Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:CHAD C. DEATON Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:CHARLES L. WATSON Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:CLAIRE W. GARGALLI Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:CLARENCE P. CAZALOT, JR Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:H. JOHN RILEY, JR. Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:J. LARRY NICHOLS Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:JAMES A. LASH Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:JAMES W. STEWART Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:LARRY D. BRADY Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR:PIERRE H. JUNGELS Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 VOTE TO RATIFY DELOITTE & TOUCHE LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANT FIRM FOR 2011. Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 PROPOSAL TO REAPPROVE THE PERFORMANCE CRITERIA FOR AWARDS UNDER THE ANNUAL INCENTIVE COMPENSATION PLAN, AS REQUIRED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO THE EXECUTIVE COMPENSATION FREQUENCY STOCKHOLDER VOTE. Management Yes 3 Years No Recommendation BAKER HUGHES INCORPORATED BHI 28-Apr-2011 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Yes Against For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:BRUCE H. MITCHELL Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:CHRISTINE A. EDWARDS Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:DAVID A. GALLOWAY Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:DAVID R. BEATTY Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:DON M. WILSON III Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:GEORGE A. COPE Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:GUYLAINE SAUCIER Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:HAROLD N. KVISLE Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:J. ROBERT S. PRICHARD Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:MARTHA C. PIPER Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:PHILIP S. ORSINO Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:ROBERT CHEVRIER Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:ROBERT M. ASTLEY Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:RONALD H. FARMER Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:SOPHIE BROCHU Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ELECTION OF DIRECTOR:WILLIAM A. DOWNE Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 APPOINTMENT OF SHAREHOLDERS' AUDITORS Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 AMENDMENTS TO THE BANK'S BY-LAWS Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 ADVISORY VOTE ON THE BANK'S APPROACH TO EXECUTIVE COMPENSATION Management Yes For For BANK OF MONTREAL BMO 22-Mar-2011 PROPOSAL 1 - ENHANCE DISCLOSURE ON EXECUTIVE COMPENSATION Shareholder Yes Against For BANK OF MONTREAL BMO 22-Mar-2011 PROPOSAL 2 - GENDER PARITY ON THE BOARD OF DIRECTORS Shareholder Yes Against For BANK OF MONTREAL BMO 22-Mar-2011 PROPOSAL 3 - COMPARATIVE DISCLOSURE OF CEO AND INTERNAL EMPLOYEE COMPENSATION Shareholder Yes Against For BANK OF MONTREAL BMO 22-Mar-2011 PROPOSAL 4 - CLOSE OPERATIONS IN OECD-DESIGNATED TAX HAVENS Shareholder Yes Against For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN Management Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. Management Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ELECTION OF DIRECTOR: THOMAS T. STALLKAMP Management Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER Management Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes Abstain Against BAXTER INTERNATIONAL INC. BAX 03-May-2011 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES Management Yes 3 Years For BAXTER INTERNATIONAL INC. BAX 03-May-2011 APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN Management Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 APPROVAL OF 2 Management Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 PROPOSAL TO AMEND ARTICLE SIXTH TO ELIMINATE THE CLASSIFIED BOARD AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:ANNA R. CABLIK Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:J. HOLMES MORRISON Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:J.L. GLOVER, JR. Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:JANE P. HELM Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:JENNIFER S. BANNER Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:JOHN A. ALLISON IV Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:JOHN P. HOWE III, M.D. Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:K. DAVID BOYER, JR. Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:KELLY S. KING Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:NIDO R. QUBEIN Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:RONALD E. DEAL Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:STEPHEN T. WILLIAMS Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:THOMAS E. SKAINS Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:THOMAS N. THOMPSON Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR:VALERIA LYNCH LEE Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 TO RE-APPROVE THE CORPORATION'S SHORT-TERM INCENTIVE PLAN FOR FEDERAL TAX PURPOSES. Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 TO RATIFY THE REAPPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS BB&T'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For BB&T CORPORATION BBT 26-Apr-2011 TO PROVIDE AN ADVISORY VOTE REGARDING BB&T'S OVERALL PAY-FOR-PERFORMANCE EXECUTIVE COMPENSATION PROGRAM COMMONLY REFERRED TO AS A "SAY ON PAY" VOTE. Management Yes Abstain Against BB&T CORPORATION BBT 26-Apr-2011 TO PROVIDE AN ADVISORY VOTE ON THE FREQUENCY OF "SAY ON PAY" VOTES. Management Yes 3 Years Against BB&T CORPORATION BBT 26-Apr-2011 TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT TO BB&T'S POLITICAL CONTRIBUTIONS AND RELATED POLICIES AND PROCEDURES. Shareholder Yes Against For BB&T CORPORATION BBT 26-Apr-2011 TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder Yes For Against BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:ADEL A.F. MAHMOUD Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:ALFRED SOMMER Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:BASIL L. ANDERSON Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:BERTRAM L. SCOTT Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:C.M. FRASER-LIGGETT Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:CATHY E. MINEHAN Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:CHRISTOPHER JONES Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:EDWARD F. DEGRAAN Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:EDWARD J. LUDWIG Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:GARY A. MECKLENBURG Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:HENRY P. BECTON, JR. Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:JAMES F. ORR Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:MARSHALL O. LARSEN Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 ELECTION OF DIRECTOR:WILLARD J. OVERLOCK, JR Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management Yes For For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 AN ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES. Management Yes 3 Years No Recommendation BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 SPECIAL SHAREHOLDER MEETINGS. Shareholder Yes Against For BECTON, DICKINSON AND COMPANY BDX 01-Feb-2011 CUMULATIVE VOTING. Shareholder Yes Against For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: A.J. LACY Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: E. SIGAL, M.D., PH.D. Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: J.M. CORNELIUS Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: L. ANDREOTTI Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: L. JOHANSSON Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: L.B. CAMPBELL Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: L.J. FREEH Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: M. GROBSTEIN Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: T.D. WEST, JR. Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Yes For For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Yes 3 Years For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 EXECUTIVE COMPENSATION DISCLOSURE Shareholder Yes Against For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Yes Against For BRISTOL-MYERS SQUIBB COMPANY BMY 03-May-2011 PHARMACEUTICAL PRICE RESTRAINT Shareholder Yes Against For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: BRUCE L. DOWNEY Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: CALVIN DARDEN Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: CARRIE S. COX Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: COLLEEN F. ARNOLD Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: DAVID W. RAISBECK Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: GEORGE S. BARRETT Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: GLENN A. BRITT Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: GREGORY B. KENNY Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: JAMES J. MONGAN, M.D. Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: JEAN G. SPAULDING, M.D. Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: JOHN F. FINN Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2011. Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CODE OF REGULATIONS ALLOWING THE BOARD OF DIRECTORS TO AMEND THE RESTATED CODE OF REGULATIONS. Management Yes For For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 SHAREHOLDER PROPOSAL REGARDING PERFORMANCE-BASED STOCK OPTIONS. Shareholder Yes Against For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 SHAREHOLDER PROPOSAL TO AMEND THE RESTATED CODE OF REGULATIONS TO REQUIRE THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Yes Against For CARDINAL HEALTH, INC. CAH 14149Y108 03-Nov-2010 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Shareholder Yes Against For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:CHARLES D. POWELL Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:DANIEL M. DICKINSON Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:DAVID L. CALHOUN Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:DAVID R. GOODE Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:DENNIS A. MUILENBURG Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:DOUGLAS R. OBERHELMAN Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:EDWARD B. RUST, JR. Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:EUGENE V. FIFE Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:JESSE J. GREENE, JR. Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:JOSHUA I. SMITH Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:JUAN GALLARDO Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:MILES D. WHITE Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:PETER A. MAGOWAN Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:SUSAN C. SCHWAB Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ELECTION OF DIRECTOR:WILLIAM A. OSBORN Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 APPROVE AMENDED AND RESTATED CATERPILLAR INC. EXECUTIVE SHORT-TERM INCENTIVE PLAN. Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For CATERPILLAR INC. CAT 08-Jun-2011 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Yes 3 Years Against CATERPILLAR INC. CAT 08-Jun-2011 REPORT ON POLITICAL CONTRIBUTIONS AND EXPENSES. Shareholder Yes Against For CATERPILLAR INC. CAT 08-Jun-2011 EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Yes Against For CATERPILLAR INC. CAT 08-Jun-2011 DIRECTOR ELECTION MAJORITY VOTE STANDARD. Shareholder Yes Against For CATERPILLAR INC. CAT 08-Jun-2011 SPECIAL STOCKHOLDER MEETINGS. Shareholder Yes Against For CATERPILLAR INC. CAT 08-Jun-2011 INDEPENDENT CHAIRMAN OF THE BOARD. Shareholder Yes Against For CATERPILLAR INC. CAT 08-Jun-2011 REVIEW GLOBAL CORPORATE STANDARDS. Shareholder Yes Against For CATERPILLAR INC. CAT 08-Jun-2011 DEATH BENEFITS POLICY. Shareholder Yes For Against CENTURYLINK, INC. CTL 18-May-2011 ELECTION OF DIRECTOR:GREGORY J. MCCRAY Management Yes For For CENTURYLINK, INC. CTL 18-May-2011 ELECTION OF DIRECTOR:MICHAEL J. ROBERTS Management Yes For For CENTURYLINK, INC. CTL 18-May-2011 ELECTION OF DIRECTOR:PETER C. BROWN Management Yes For For CENTURYLINK, INC. CTL 18-May-2011 ELECTION OF DIRECTOR:RICHARD A. GEPHARDT Management Yes For For CENTURYLINK, INC. CTL 18-May-2011 ELECTION OF DIRECTOR:VIRGINIA BOULET Management Yes For For CENTURYLINK, INC. CTL 18-May-2011 ADVISORY VOTE REGARDING OUR EXECUTIVE COMPENSATION. Management Yes Against Against CENTURYLINK, INC. CTL 18-May-2011 ADVISORY VOTE REGARDING THE FREQUENCY OF OUR EXECUTIVE COMPENSATION VOTES. Management Yes 1 Year For CENTURYLINK, INC. CTL 18-May-2011 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORTS. Shareholder Yes Against For CENTURYLINK, INC. CTL 18-May-2011 SHAREHOLDER PROPOSAL REGARDING BOARD DECLASSIFICATION. Shareholder Yes For Against CENTURYLINK, INC. CTL 18-May-2011 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2011. Management Yes For For CENTURYLINK, INC. CTL 18-May-2011 APPROVE OUR 2 Management Yes For For CENTURYLINK, INC. CTL 24-Aug-2010 A PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF CENTURYLINK COMMON STOCK IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 21, 2010, BY AND AMONG QWEST COMMUNICATIONS INTERNATIONAL INC., THE COMPANY, AND SB44 ACQUISITION COMPANY, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME. Management Yes For For CENTURYLINK, INC. CTL 24-Aug-2010 A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES FOR THE PROPOSAL TO ISSUE CENTURYLINK COMMON STOCK IN COMPANY IN CONNECTION WITH THE MERGER. Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: C. HAGEL Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: C. WARE Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: C.R. SHOEMATE Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: D.B. RICE Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: E. HERNANDEZ Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: G.L. KIRKLAND Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: J.G. STUMPF Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: J.S. WATSON Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: K.W. SHARER Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: L.F. DEILY Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: R.D. SUGAR Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: R.E. DENHAM Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: R.J. EATON Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes For For CHEVRON CORPORATION CVX 25-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes 3 Years Against CHEVRON CORPORATION CVX 25-May-2011 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 HUMAN RIGHTS COMMITTEE. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 SUSTAINABILITY METRIC FOR EXECUTIVE COMPENSATION. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 GUIDELINES FOR COUNTRY SELECTION. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 FINANCIAL RISKS FROM CLIMATE CHANGE. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 HYDRAULIC FRACTURING. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 OFFSHORE OIL WELLS. Shareholder Yes Against For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: ARUN SARIN Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: BRIAN L. HALLA Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: CAROL A. BARTZ Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: JERRY YANG Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: LARRY R. CARTER Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: M. MICHELE BURNS Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: MICHAEL K. POWELL Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: STEVEN M. WEST Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management Yes Abstain Against CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. Management Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Yes Against For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Yes Against For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Yes Against For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ELECTION OF DIRECTOR: DELANO E. LEWIS Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ELECTION OF DIRECTOR: HELENE D. GAYLE Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ELECTION OF DIRECTOR: IAN COOK Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ELECTION OF DIRECTOR: J. PEDRO REINHARD Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ELECTION OF DIRECTOR: JOHN T. CAHILL Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ELECTION OF DIRECTOR: RICHARD J. KOGAN Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Abstain Against COLGATE-PALMOLIVE COMPANY CL 06-May-2011 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against COLGATE-PALMOLIVE COMPANY CL 06-May-2011 STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: HARALD J. NORVIK Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: JAMES J. MULVA Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: KATHRYN C. TURNER Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: RUTH R. HARKIN Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes 3 Years No Recommendation CONOCOPHILLIPS COP 20825C104 11-May-2011 APPROVAL OF 2 Management Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 GENDER EXPRESSION NON-DISCRIMINATION. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 POLITICAL CONTRIBUTIONS. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 ACCIDENT RISK MITIGATION. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 GREENHOUSE GAS REDUCTION TARGETS. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 REPORT ON FINANCIAL RISKS FROM CLIMATE CHANGE. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 CANADIAN OIL SANDS. Shareholder Yes Against For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: D.J. SHEPARD Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: D.M. ALVARADO Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: D.M. RATCLIFFE Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: E.J. KELLY, III Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: G.H. LAMPHERE Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: J.B. BREAUX Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: J.C. WATTS, JR. Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: J.D. MCPHERSON Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: J.S. WHISLER Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: M.J. WARD Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: P.L. CARTER Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: S.T. HALVERSON Management Yes For For CSX CORPORATION CSX 04-May-2011 ELECTION OF DIRECTOR: T.T. O'TOOLE Management Yes For For CSX CORPORATION CSX 04-May-2011 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For CSX CORPORATION CSX 04-May-2011 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Yes For For CSX CORPORATION CSX 04-May-2011 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Yes 3 Years For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:ANDREW H. MADSEN Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:CHARLES A. LEDSINGER JR Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:CHRISTOPHER J. FRALEIGH Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:CLARENCE OTIS, JR. Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:DAVID H. HUGHES Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:LEONARD L. BERRY Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:MARIA A. SASTRE Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:MICHAEL D. ROSE Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:ODIE C. DONALD Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:SENATOR CONNIE MACK III Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:VICTORIA D. HARKER Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 ELECTION OF DIRECTOR:WILLIAM M. LEWIS, JR. Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 TO APPROVE THE AMENDED DARDEN RESTAURANTS, INC. 2 Management Yes For For DARDEN RESTAURANTS, INC. DRI 14-Sep-2010 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 29, 2011. Management Yes For For DEERE & COMPANY DE 23-Feb-2011 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management Yes For For DEERE & COMPANY DE 23-Feb-2011 ELECTION OF DIRECTOR: DIPAK C. JAIN Management Yes For For DEERE & COMPANY DE 23-Feb-2011 ELECTION OF DIRECTOR: JOACHIM MILBERG Management Yes For For DEERE & COMPANY DE 23-Feb-2011 ELECTION OF DIRECTOR: RICHARD B. MYERS Management Yes For For DEERE & COMPANY DE 23-Feb-2011 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY") Management Yes For For DEERE & COMPANY DE 23-Feb-2011 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF SAY-ON-PAY VOTES Management Yes 3 Years Against DEERE & COMPANY DE 23-Feb-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011 Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 ELECTION OF DIRECTOR: ANDREW H. TISCH Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 ELECTION OF DIRECTOR: CHARLES L. FABRIKANT Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 ELECTION OF DIRECTOR: EDWARD GREBOW Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 ELECTION OF DIRECTOR: HERBERT C. HOFMANN Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 ELECTION OF DIRECTOR: JAMES S. TISCH Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 ELECTION OF DIRECTOR: JOHN R. BOLTON Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 ELECTION OF DIRECTOR: LAWRENCE R. DICKERSON Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 ELECTION OF DIRECTOR: PAUL G. GAFFNEY II Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 ELECTION OF DIRECTOR: RAYMOND S. TROUBH Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR FISCAL YEAR 2011. Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Yes For For DIAMOND OFFSHORE DRILLING, INC. DO 25271C102 23-May-2011 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Yes 3 Years Against DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: DAVID A. WOLLARD Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: FRANK S. ROYAL Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: GEORGE A. DAVIDSON, JR. Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: HELEN E. DRAGAS Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: JOHN W. HARRIS Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: MARGARET A. MCKENNA Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: MARK J. KINGTON Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: PETER W. BROWN Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: ROBERT H. SPILMAN, JR. Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: ROBERT S. JEPSON, JR. Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: THOMAS F. FARRELL II Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ELECTION OF DIRECTOR: WILLIAM P. BARR Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT AUDITORS FOR 2011 Management Yes For For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY") Management Yes Abstain Against DOMINION RESOURCES, INC. D 25746U109 12-May-2011 ADVISORY VOTE ON THE FREQUENCY OF THE SAY ON PAY VOTE Management Yes 3 Years Against DOMINION RESOURCES, INC. D 25746U109 12-May-2011 REPORT RELATED TO USE OF MOUNTAINTOP REMOVAL COAL MINING Shareholder Yes Against For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 20% RENEWABLE ELECTRICITY ENERGY GENERATION BY 2024 Shareholder Yes Against For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 REPORT ON FINANCIAL RISKS OF CONTINUED RELIANCE ON COAL Shareholder Yes Against For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 NEW NUCLEAR CONSTRUCTION Shareholder Yes Against For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 POLICY FOR INDEPENDENT CHAIRMAN OF THE BOARD Shareholder Yes Against For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Yes Against For DOMINION RESOURCES, INC. D 25746U109 12-May-2011 EXECUTIVE SUPPLEMENTAL RETIREMENT BENEFITS Shareholder Yes For Against DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:ANN MAYNARD GRAY Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:DANIEL R. DIMICCO Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:E. JAMES REINSCH Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:G. ALEX BERNHARDT, SR. Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:JAMES E. ROGERS Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:JAMES H. HANCE, JR. Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:JAMES T. RHODES Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:JOHN H. FORSGREN Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:MICHAEL G. BROWNING Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:PHILIP R. SHARP Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ELECTION OF DIRECTOR:WILLIAM BARNET, III Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY CORPORATION'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2011 Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years Against DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 SHAREHOLDER PROPOSAL RELATING TO PREPARATION OF A REPORT ON DUKE ENERGY CORPORATION'S GLOBAL WARMING-RELATED LOBBYING ACTIVITIES Shareholder Yes Against For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 SHAREHOLDER PROPOSAL REGARDING THE ISSUANCE OF A REPORT ON THE FINANCIAL RISKS OF CONTINUED RELIANCE ON COAL Shareholder Yes Against For DUKE ENERGY CORPORATION DUK 26441C105 05-May-2011 SHAREHOLDER PROPOSAL REGARDING AN AMENDMENT TO OUR ORGANIZATIONAL DOCUMENTS TO REQUIRE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS Shareholder Yes Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: LOIS D. JULIBER Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: RICHARD H. BROWN Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: ROBERT A. BROWN Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON AMENDED EQUITY AND INCENTIVE PLAN Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES Management Yes 3 Years Against E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON SPECIAL SHAREOWNER MEETINGS Shareholder Yes Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON GENETICALLY ENGINEERED SEED Shareholder Yes Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON EXECUTIVE COMPENSATION REPORT Shareholder Yes Against For EATON CORPORATION ETN 27-Apr-2011 ELECTION OF DIRECTOR: GEORGE S. BARRETT Management Yes For For EATON CORPORATION ETN 27-Apr-2011 ELECTION OF DIRECTOR: GREGORY R. PAGE Management Yes For For EATON CORPORATION ETN 27-Apr-2011 ELECTION OF DIRECTOR: NED C. LAUTENBACH Management Yes For For EATON CORPORATION ETN 27-Apr-2011 ELECTION OF DIRECTOR: TODD M. BLUEDORN Management Yes For For EATON CORPORATION ETN 27-Apr-2011 APPROVING AMENDMENTS TO THE AMENDED REGULATIONS TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. IMPLEMENTATION OF THIS PROPOSAL 2 IS CONDITIONED UPON THE APPROVAL OF PROPOSAL 3. Management Yes For For EATON CORPORATION ETN 27-Apr-2011 APPROVING AMENDMENTS TO THE AMENDED AND RESTATED ARTICLES OF INCORPORATION AND THE AMENDED REGULATIONS TO ELIMINATE CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS. Management Yes For For EATON CORPORATION ETN 27-Apr-2011 RATIFYING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2011. Management Yes For For EATON CORPORATION ETN 27-Apr-2011 APPROVING, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Yes For For EATON CORPORATION ETN 27-Apr-2011 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE NON-BINDING EXECUTIVE COMPENSATION VOTES. Management Yes 3 Years Against ELI LILLY AND COMPANY LLY 18-Apr-2011 ELECTION OF DIRECTOR FOR THREE-YEAR TERM: A.G. GILMAN Management Yes For For ELI LILLY AND COMPANY LLY 18-Apr-2011 ELECTION OF DIRECTOR FOR THREE-YEAR TERM: J.C. LECHLEITER Management Yes For For ELI LILLY AND COMPANY LLY 18-Apr-2011 ELECTION OF DIRECTOR FOR THREE-YEAR TERM: K.N. HORN Management Yes For For ELI LILLY AND COMPANY LLY 18-Apr-2011 ELECTION OF DIRECTOR FOR THREE-YEAR TERM: M.L. ESKEW Management Yes For For ELI LILLY AND COMPANY LLY 18-Apr-2011 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR 2011. Management Yes For For ELI LILLY AND COMPANY LLY 18-Apr-2011 APPROVE, BY NON-BINDING VOTE, 2'S NAMED EXECUTIVE OFFICERS. Management Yes For For ELI LILLY AND COMPANY LLY 18-Apr-2011 RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against ELI LILLY AND COMPANY LLY 18-Apr-2011 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. Management Yes For For ELI LILLY AND COMPANY LLY 18-Apr-2011 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO ELIMINATE ALL SUPERMAJORITY VOTING REQUIREMENTS. Management Yes For For ELI LILLY AND COMPANY LLY 18-Apr-2011 APPROVE THE EXECUTIVE OFFICER INCENTIVE PLAN. Management Yes For For EMERSON ELECTRIC CO. EMR 01-Feb-2011 ELECTION OF DIRECTOR:C.A. PETERS* Management Yes For For EMERSON ELECTRIC CO. EMR 01-Feb-2011 ELECTION OF DIRECTOR:D.N. FARR* Management Yes For For EMERSON ELECTRIC CO. EMR 01-Feb-2011 ELECTION OF DIRECTOR:H. GREEN* Management Yes For For EMERSON ELECTRIC CO. EMR 01-Feb-2011 ELECTION OF DIRECTOR:J.W. PRUEHER* Management Yes For For EMERSON ELECTRIC CO. EMR 01-Feb-2011 ELECTION OF DIRECTOR:R.L. RIDGWAY** Management Yes For For EMERSON ELECTRIC CO. EMR 01-Feb-2011 RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. 2 Management Yes For For EMERSON ELECTRIC CO. EMR 01-Feb-2011 APPROVAL OF THE EMERSON ELECTRIC CO. 2 Management Yes For For EMERSON ELECTRIC CO. EMR 01-Feb-2011 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For EMERSON ELECTRIC CO. EMR 01-Feb-2011 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management Yes Abstain Against EMERSON ELECTRIC CO. EMR 01-Feb-2011 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES. Management Yes 3 Years For EMERSON ELECTRIC CO. EMR 01-Feb-2011 APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Yes Against For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: A.M. HERMAN Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: B.L. LINCOLN Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: D.C. HINTZ Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: G.W. EDWARDS Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: J.W. LEONARD Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: M.S. BATEMAN Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: S.C. MYERS Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: S.L. LEVENICK Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: S.V. WILKINSON Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: W.A. PERCY, II Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 ELECTION OF DIRECTOR: W.J. TAUZIN Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2011. Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 APPROVAL OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For ENTERGY CORPORATION ETR 29364G103 06-May-2011 RECOMMEND FREQUENCY ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against ENTERGY CORPORATION ETR 29364G103 06-May-2011 APPROVAL OF THE 2 Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: DON THOMPSON Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: JOHN M. PALMS Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: JOHN W. ROWE Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: M. WALTER D'ALESSIO Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: NELSON A. DIAZ Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: PAUL L. JOSKOW Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: RICHARD W. MIES Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: ROSEMARIE B. GRECO Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: SUE L. GIN Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: THOMAS J. RIDGE Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR THE YEAR 2011 Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For EXELON CORPORATION EXC 30161N101 03-May-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years Against EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:E.E. WHITACRE, JR. Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:J.S. FISHMAN Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:K.C. FRAZIER Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:L.R. FAULKNER Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:M.C. NELSON Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:M.J. BOSKIN Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:P. BRABECK-LETMATHE Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:R.W. TILLERSON Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:S.J. PALMISANO Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:S.S REINEMUND Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ELECTION OF DIRECTOR:W.W. GEORGE Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 RATIFICATION OF INDEPENDENT AUDITORS () Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Yes For For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Yes 3 Years For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 INDEPENDENT CHAIRMAN () Shareholder Yes Against For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Yes Against For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 AMENDMENT OF EEO POLICY () Shareholder Yes Against For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 POLICY ON WATER () Shareholder Yes Against For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 REPORT ON CANADIAN OIL SANDS () Shareholder Yes Against For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 REPORT ON NATURAL GAS PRODUCTION () Shareholder Yes Against For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 REPORT ON ENERGY TECHNOLOGY () Shareholder Yes Against For EXXON MOBIL CORPORATION XOM 30231G102 25-May-2011 GREENHOUSE GAS EMISSIONS GOALS () Shareholder Yes Against For FIRSTENERGY CORP. FE 14-Sep-2010 AUTHORIZE AND APPROVE THE ISSUANCE OF SHARES OF FIRSTENERGY CORP. COMMON STOCK PURSUANT TO, AND THE OTHER TRANSACTIONS CONTEMPLATED BY, THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 10, 2010, AS AMENDED AS OF JUNE 4, 2010, BY AND AMONG FIRSTENERGY CORP., ELEMENT MERGER SUB, INC. AND ALLEGHENY ENERGY, INC., AS IT MAY BE FURTHER AMENDED Management Yes For For FIRSTENERGY CORP. FE 14-Sep-2010 ADOPT THE AMENDMENT TO FIRSTENERGY CORP.'S AMENDED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF AUTHORIZED COMMON STOCK FROM 375,000,,000,000 Management Yes For For FIRSTENERGY CORP. FE 14-Sep-2010 ADJOURN THE SPECIAL MEETING TO ANOTHER TIME OR PLACE, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO AUTHORIZE AND APPROVE THE SHARE ISSUANCE AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT OR ADOPT THE CHARTER AMENDMENT Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:ANTHONY J. ALEXANDER Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:CATHERINE A. REIN Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:DR. CAROL A. CARTWRIGHT Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:ERNEST J. NOVAK, JR. Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:GEORGE M. SMART Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:JESSE T. WILLIAMS, SR. Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:JULIA L. JOHNSON Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:MICHAEL J. ANDERSON Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:PAUL T. ADDISON Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:ROBERT B. HEISLER, JR. Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:TED J. KLEISNER Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:WES M. TAYLOR Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 ELECTION OF DIRECTOR:WILLIAM T. COTTLE Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 REDUCE THE PERCENTAGE OF SHARES REQUIRED TO CALL A SPECIAL MEETING OF SHAREHOLDER Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 APPROVAL OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For FIRSTENERGY CORP. FE 17-May-2011 RECOMMEND ADVISORY VOTE ON FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION Management Yes 3 Years Against FIRSTENERGY CORP. FE 17-May-2011 REPORT ON COAL COMBUSTION WASTE Shareholder Yes Against For FIRSTENERGY CORP. FE 17-May-2011 LOWER PERCENTAGE REQUIRED FOR SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Yes Against For FIRSTENERGY CORP. FE 17-May-2011 ADOPT A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS Shareholder Yes Against For FIRSTENERGY CORP. FE 17-May-2011 REPORT ON FINANCIAL RISKS OF RELIANCE ON COAL Shareholder Yes Against For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: GEORGE A. JOULWAN Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: JAMES S. CROWN Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: JAY L. JOHNSON Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: JOHN M. KEANE Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: LESTER L. LYLES Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: MARY T. BARRA Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: ROBERT WALMSLEY Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 SELECTION OF INDEPENDENT AUDITORS. Management Yes For For GENERAL DYNAMICS CORPORATION GD 04-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Abstain Against GENERAL DYNAMICS CORPORATION GD 04-May-2011 ADVISORY VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. Management Yes 3 Years For GENERAL DYNAMICS CORPORATION GD 04-May-2011 SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder Yes Against For GENERAL DYNAMICS CORPORATION GD 04-May-2011 SHAREHOLDER PROPOSAL WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS. Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ANDREA JUNG Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ANN M. FUDGE Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: JAMES J. MULVA Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: JAMES S. TISCH Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: RALPH S. LARSEN Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ROBERT W. LANE Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ROGER S. PENSKE Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: SAM NUNN Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 RATIFICATION OF KPMG Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION Management Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management Yes 3 Years Against GENERAL ELECTRIC COMPANY GE 27-Apr-2011 CUMULATIVE VOTING Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 FUTURE STOCK OPTIONS Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 WITHDRAW STOCK OPTIONS GRANTED TO EXECUTIVES Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 CLIMATE CHANGE RISK DISCLOSURE Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 TRANSPARENCY IN ANIMAL RESEARCH Shareholder Yes Against For GOOGLE INC. GOOG 38259P508 02-Jun-2011 ELECTION OF DIRECTOR:ANN MATHER Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 ELECTION OF DIRECTOR:ERIC E. SCHMIDT Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 ELECTION OF DIRECTOR:JOHN L. HENNESSY Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 ELECTION OF DIRECTOR:K. RAM SHRIRAM Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 ELECTION OF DIRECTOR:L. JOHN DOERR Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 ELECTION OF DIRECTOR:LARRY PAGE Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 ELECTION OF DIRECTOR:PAUL S. OTELLINI Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 ELECTION OF DIRECTOR:SERGEY BRIN Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 ELECTION OF DIRECTOR:SHIRLEY M. TILGHMAN Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management Yes For For GOOGLE INC. GOOG 38259P508 02-Jun-2011 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,500,000. Management Yes Against Against GOOGLE INC. GOOG 38259P508 02-Jun-2011 THE APPROVAL OF 2 Management Yes Abstain Against GOOGLE INC. GOOG 38259P508 02-Jun-2011 THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES REGARDING COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS. Management Yes 3 Years For GOOGLE INC. GOOG 38259P508 02-Jun-2011 REGARDING THE FORMATION OF A BOARD COMMITTEE ON SUSTAINABILITY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Yes Against For GOOGLE INC. GOOG 38259P508 02-Jun-2011 REGARDING THE ADOPTION OF A SIMPLE MAJORITY VOTING STANDARD FOR STOCKHOLDER MATTERS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Yes For Against GOOGLE INC. GOOG 38259P508 02-Jun-2011 REGARDING A CONFLICT OF INTEREST AND CODE OF CONDUCT COMPLIANCE REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Yes Against For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: C. KENDLE Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: C.E. BUNCH Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: D.H. REILLEY Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: D.R. O'HARE Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: E.E. HOLIDAY Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: J.G. DROSDICK Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: L.C. SWANN Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: L.S. COLEMAN, JR. Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: M.F. WEINSTEIN Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: N. PELTZ Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: T.J. USHER Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 ELECTION OF DIRECTOR: W.R. JOHNSON Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For H.J. HEINZ COMPANY HNZ 31-Aug-2010 REQUESTING THE RIGHT TO SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Yes Against For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ELECTION OF DIRECTOR:BARRY K. ALLEN Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ELECTION OF DIRECTOR:GEORGE H. CONRADES Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ELECTION OF DIRECTOR:GEORGE L. MILES, JR. Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ELECTION OF DIRECTOR:JOCHEN ZEITZ Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ELECTION OF DIRECTOR:JUDSON C. GREEN Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ELECTION OF DIRECTOR:N. THOMAS LINEBARGER Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ELECTION OF DIRECTOR:R. JOHN ANDERSON Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ELECTION OF DIRECTOR:RICHARD I. BEATTIE Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ELECTION OF DIRECTOR:SARA L. LEVINSON Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 APPROVAL OF AMENDMENTS TO ARTICLE V OF THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A SIMPLE MAJORITY VOTE Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 APPROVAL OF AMENDMENTS TO ARTICLE VII OF THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A SIMPLE MAJORITY VOTE Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 APPROVAL OF AMENDMENTS TO DELETE ARTICLE VIII AND RENUMBER ARTICLE IX OF THE RESTATED ARTICLES OF INCORPORATION TO ADOPT A SIMPLE MAJORITY VOTE Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 APPROVAL OF HARLEY-DAVIDSON, INC. SHORT-TERM INCENTIVE PLAN FOR SENIOR EXECUTIVES Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Yes For For HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Yes 3 Years Against HARLEY-DAVIDSON, INC. HOG 30-Apr-2011 SHAREHOLDER PROPOSAL REGARDING SURVIVOR BENEFITS Shareholder Yes For Against HESS CORPORATION HES 42809H107 04-May-2011 ELECTION OF DIRECTOR: E.E. HOLIDAY Management Yes For For HESS CORPORATION HES 42809H107 04-May-2011 ELECTION OF DIRECTOR: F.B. WALKER Management Yes For For HESS CORPORATION HES 42809H107 04-May-2011 ELECTION OF DIRECTOR: J.H. MULLIN Management Yes For For HESS CORPORATION HES 42809H107 04-May-2011 ELECTION OF DIRECTOR: R.N. WILSON Management Yes For For HESS CORPORATION HES 42809H107 04-May-2011 APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Yes For For HESS CORPORATION HES 42809H107 04-May-2011 APPROVAL OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED. Management Yes 3 Years Against HESS CORPORATION HES 42809H107 04-May-2011 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2011. Management Yes For For HESS CORPORATION HES 42809H107 04-May-2011 APPROVAL OF THE PERFORMANCE INCENTIVE PLAN FOR SENIOR OFFICERS, AS AMENDED. Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: D. SENEQUIER Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: G.K. THOMPSON Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: G.M. REINER Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: J.H. HAMMERGREN Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: L. APOTHEKER Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: L.T. BABBIO, JR. Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: M.C. WHITMAN Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: M.L. ANDREESSEN Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: P.F. RUSSO Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: R.J. LANE Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: R.L. GUPTA Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: S. BANERJI Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: S.M. BALDAUF Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Abstain Against HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 1 Year For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2 Management Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 APPROVAL OF AN AMENDMENT TO THE HEWLETT-PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: D. SCOTT DAVIS Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: DAVID M. COTE Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: GEORGE PAZ Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: GORDON M. BETHUNE Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: JUDD GREGG Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: KEVIN BURKE Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: LINNET F. DEILY Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 APPROVAL OF INDEPENDENT ACCOUNTANTS. Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Abstain Against HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 2 Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 HONEYWELL INTERNATIONAL INC. INCENTIVE COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES, AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2011. Management Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 SPECIAL SHAREOWNER MEETINGS. Shareholder Yes Against For HSBC HOLDINGS PLC HBC 27-May-2011 TO RECEIVE THE REPORT AND ACCOUNTS FOR 2010 Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR 2010 Management Yes Abstain Against HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT A A FLOCKHART A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT D J FLINT A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT G MORGAN A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT I J MACKAY A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT J D COOMBE A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT J L THORNTON A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT J R LOMAX A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT J W J HUGHES-HALLETT A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT L M L CHA A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT M K T CHEUNG A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT N R N MURTHY A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT R A FAIRHEAD A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT S A CATZ A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT S T GULLIVER A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT SIR BRIAN WILLIAMSON A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT SIR SIMON ROBERTSON A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO RE-ELECT W S H LAIDLAW A DIRECTOR Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO REAPPOINT THE AUDITOR AT REMUNERATION TO BE DETERMINED BY THE GROUP AUDIT COMMITTEE Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO APPROVE THE HSBC SHARE PLAN 2011 Management Yes Abstain Against HSBC HOLDINGS PLC HBC 27-May-2011 TO APPROVE FEES PAYABLE TO NON-EXECUTIVE DIRECTORS Management Yes For For HSBC HOLDINGS PLC HBC 27-May-2011 TO APPROVE GENERAL MEETINGS (OTHER THAN ANNUAL GENERAL MEETINGS) BEING CALLED ON 14 CLEAR DAYS' NOTICE (SPECIAL RESOLUTION) Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: ANRE D. WILLIAMS Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: DAVID B. SPEER Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: DON H. DAVIS, JR. Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: JAMES A. SKINNER Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: KEVIN M. WARREN Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: PAMELA B. STROBEL Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: ROBERT S. MORRISON Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ELECTION OF DIRECTOR: SUSAN CROWN Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against ILLINOIS TOOL WORKS INC. ITW 06-May-2011 APPROVAL OF THE ILLINOIS TOOL WORKS INC. 2 Management Yes For For ILLINOIS TOOL WORKS INC. ITW 06-May-2011 RE-APPROVAL OF THE PERFORMANCE FACTORS AND AWARD LIMITS UNDER THE 2011 LONG-TERM INCENTIVE PLAN. Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: A.C. BERZIN Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: C.J. HORNER Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: E.E. HAGENLOCKER Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: G.D. FORSEE Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: J. BRUTON Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: J.L. COHON Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: M.W. LAMACH Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: P.C. GODSOE Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: R.J. SWIFT Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: T.E. MARTIN Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ELECTION OF DIRECTOR: T.L. WHITE Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 APPROVAL OF A NEW SENIOR EXECUTIVE PERFORMANCE PLAN. Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Yes 3 Years Against INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 APPROVAL OF AUTHORITY FOR THE COMPANY AND/OR ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management Yes For For INGERSOLL-RAND PLC IR G47791101 02-Jun-2011 APPROVAL OF THE APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: DAVID B. YOFFIE Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: FRANK D. YEARY Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: JAMES D. PLUMMER Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: JANE E. SHAW Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: JOHN J. DONAHOE Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: PAUL S. OTELLINI Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: REED E. HUNDT Management Yes For For INTEL CORPORATION INTC 19-May-2011 ELECTION OF DIRECTOR: SUSAN L. DECKER Management Yes For For INTEL CORPORATION INTC 19-May-2011 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR Management Yes For For INTEL CORPORATION INTC 19-May-2011 AMENDMENT AND EXTENSION OF THE 2 Management Yes For For INTEL CORPORATION INTC 19-May-2011 AMENDMENT AND EXTENSION OF THE 2 Management Yes For For INTEL CORPORATION INTC 19-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For INTEL CORPORATION INTC 19-May-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management Yes 3 Years No Recommendation INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: A.J.P. BELDA Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: A.N. LIVERIS Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: J.E. SPERO Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: J.W. OWENS Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: K.I. CHENAULT Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: L.H. ZAMBRANO Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: M.L. ESKEW Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: S. TAUREL Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: S.A. JACKSON Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: S.J. PALMISANO Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ELECTION OF DIRECTOR: W.R. BRODY Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 ADVISORY VOTE REGARDING FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Yes 3 Years For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Shareholder Yes Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS POLICY (PAGES 74-75) Shareholder Yes Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 26-Apr-2011 STOCKHOLDER PROPOSAL ON LOBBYING (PAGES 75-76) Shareholder Yes Against For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: CHARLES PRINCE Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: DAVID SATCHER Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: IAN E.L. DAVIS Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: JAMES G. CULLEN Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: LEO F. MULLIN Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: MARY SUE COLEMAN Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management Yes Abstain Against JOHNSON & JOHNSON JNJ 28-Apr-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management Yes 1 Year For JOHNSON & JOHNSON JNJ 28-Apr-2011 PHARMACEUTICAL PRICE RESTRAINT Shareholder Yes Against For JOHNSON & JOHNSON JNJ 28-Apr-2011 AMENDMENT TO COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY Shareholder Yes Against For JOHNSON & JOHNSON JNJ 28-Apr-2011 ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder Yes Against For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ELECTION OF DIRECTOR:NATALIE A. BLACK Management Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ELECTION OF DIRECTOR:ROBERT A. CORNOG Management Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ELECTION OF DIRECTOR:STEPHEN A. ROELL Management Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ELECTION OF DIRECTOR:WILLIAM H. LACY Management Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2011 Management Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 APPROVAL OF A PROPOSED AMENDMENT TO THE JOHNSON CONTROLS, INC. RESTATED ARTICLES OF INCORPORATION TO ALLOW FOR A MAJORITY VOTING STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS Management Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 APPROVAL OF THE JOHNSON CONTROLS, INC. ANNUAL INCENTIVE PERFORMANCE PLAN. Management Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 APPROVAL OF THE JOHNSON CONTROLS, INC. LONG-TERM INCENTIVE PERFORMANCE PLAN Management Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ADVISORY VOTE ON COMPENSATON OF OUR NAMED EXECUTIVE OFFICERS Management Yes Abstain Against JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Yes 3 Years For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: DAVID C. NOVAK Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: DAVID M. COTE Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: ELLEN V. FUTTER Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: JAMES DIMON Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: JAMES S. CROWN Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: LEE R. RAYMOND Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: STEPHEN B. BURKE Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years Against JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN Management Yes For For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 POLITICAL NON-PARTISANSHIP Shareholder Yes Against For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Yes Against For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 MORTGAGE LOAN SERVICING Shareholder Yes Against For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 POLITICAL CONTRIBUTIONS Shareholder Yes Against For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 GENOCIDE-FREE INVESTING Shareholder Yes Against For JPMORGAN CHASE & CO. JPM 46625H100 17-May-2011 INDEPENDENT LEAD DIRECTOR Shareholder Yes Against For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: ABELARDO E. BRU Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: G. CRAIG SULLIVAN Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: IAN C. READ Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: JAMES M. JENNESS Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: JOHN F. BERGSTROM Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: JOHN R. ALM Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: LINDA JOHNSON RICE Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: MAE C. JEMISON, M.D. Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: MARC J. SHAPIRO Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: NANCY J. KARCH Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: ROBERT W. DECHERD Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ELECTION OF DIRECTOR: THOMAS J. FALK Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 RATIFICATION OF AUDITORS Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 APPROVAL OF THE 2' COMPENSATION PLAN Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 APPROVAL OF THE 2 Management Yes For For KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION PROGRAM Management Yes Abstain Against KIMBERLY-CLARK CORPORATION KMB 21-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years Against KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: AJAYPAL S. BANGA Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: J.F. VAN BOXMEER Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: JOHN C. POPE Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: LOIS D. JULIBER Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: MARK D. KETCHUM Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: MYRA M. HART Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: PETER B. HENRY Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ELECTION OF DIRECTOR: RICHARD A. LERNER, M.D. Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Abstain Against KRAFT FOODS INC. KFT 50075N104 24-May-2011 ADVISORY VOTE ON THE FREQUENCY OF AN EXECUTIVE COMPENSATION VOTE. Management Yes 3 Years Against KRAFT FOODS INC. KFT 50075N104 24-May-2011 APPROVAL OF THE KRAFT FOODS INC. AMENDED AND RESTATED 2-EMPLOYEE DIRECTORS. Management Yes For For KRAFT FOODS INC. KFT 50075N104 24-May-2011 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: DAVID S. HAFFNER Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: JOSEPH W. MCCLANATHAN Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: JUDY C. ODOM Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: KARL G. GLASSMAN Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: MATTHEW C. FLANIGAN Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: MAURICE E. PURNELL, JR. Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: PHOEBE A. WOOD Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: R. TED ENLOE, III Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: RALPH W. CLARK Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: RAY A. GRIFFITH Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: RICHARD T. FISHER Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 ELECTION OF DIRECTOR: ROBERT E. BRUNNER Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. Management Yes For For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 AN ADVISORY VOTE CONCERNING THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION TO BE HELD EVERY. Management Yes 3 Years For LEGGETT & PLATT, INCORPORATED LEG 12-May-2011 A SHAREHOLDER PROPOSAL REQUESTING THE ADDITION OF SEXUAL ORIENTATION AND GENDER IDENTITY TO THE COMPANY'S WRITTEN NON-DISCRIMINATION POLICY. Shareholder Yes Against For LINEAR TECHNOLOGY CORPORATION LLTC 03-Nov-2010 ELECTION OF DIRECTOR:ARTHUR C. AGNOS Management Yes For For LINEAR TECHNOLOGY CORPORATION LLTC 03-Nov-2010 ELECTION OF DIRECTOR:DAVID S. LEE Management Yes For For LINEAR TECHNOLOGY CORPORATION LLTC 03-Nov-2010 ELECTION OF DIRECTOR:JOHN J. GORDON Management Yes For For LINEAR TECHNOLOGY CORPORATION LLTC 03-Nov-2010 ELECTION OF DIRECTOR:LOTHAR MAIER Management Yes For For LINEAR TECHNOLOGY CORPORATION LLTC 03-Nov-2010 ELECTION OF DIRECTOR:RICHARD M. MOLEY Management Yes For For LINEAR TECHNOLOGY CORPORATION LLTC 03-Nov-2010 ELECTION OF DIRECTOR:ROBERT H. SWANSON, JR. Management Yes For For LINEAR TECHNOLOGY CORPORATION LLTC 03-Nov-2010 ELECTION OF DIRECTOR:THOMAS S. VOLPE Management Yes For For LINEAR TECHNOLOGY CORPORATION LLTC 03-Nov-2010 TO APPROVE THE COMPANY'S 2 Management Yes For For LINEAR TECHNOLOGY CORPORATION LLTC 03-Nov-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JULY 3, 2011. Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: ANNE STEVENS Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: DAVID B. BURRITT Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: DOUGLAS H. MCCORKINDALE Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: GWENDOLYN S. KING Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: JAMES M. LOY Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: JOSEPH W. RALSTON Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: ROBERT J. STEVENS Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: ROSALIND G. BREWER Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 ELECTION OF DIRECTOR: THOMAS J. FALK Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 MANAGEMENT PROPOSAL ADOPT THE LOCKHEED MARTIN CORPORATION 2 Management Yes For For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 PROPOSAL TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS Management Yes Abstain Against LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 PROPOSAL ON THE FREQUENCY OF HOLDING FUTURE VOTES ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS Management Yes 1 Year For LOCKHEED MARTIN CORPORATION LMT 28-Apr-2011 STOCKHOLDER PROPOSAL ALLOW STOCKHOLDERS TO ACT BY WRITTEN CONSENT IN LIEU OF A MEETING Shareholder Yes Against For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:DAVID W. BERNAUER Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:DAWN E. HUDSON Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:LEONARD L. BERRY Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:MARSHALL O. LARSEN Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:PETER C. BROWNING Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:RAUL ALVAREZ Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:RICHARD K. LOCHRIDGE Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:ROBERT A. NIBLOCK Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:ROBERT L. JOHNSON Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR:STEPHEN F. PAGE Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against LOWE'S COMPANIES, INC. LOW 27-May-2011 APPROVAL OF THE LOWE'S COMPANIES, INC. 2LOWE'S BOARD OF DIRECTORS RECOMMENDS YOU VOTEAGAINST THE FOLLOWING PROPOSALS. Management Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 REGARDING EXECUTIVE SEVERANCE AGREEMENTS. Shareholder Yes For Against LOWE'S COMPANIES, INC. LOW 27-May-2011 REGARDING LINKING PAY TO PERFORMANCE ON SUSTAINABILITY GOALS. Shareholder Yes Against For LOWE'S COMPANIES, INC. LOW 27-May-2011 REGARDING REPORT ON POLITICAL SPENDING. Shareholder Yes Against For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:BRENT D. BAIRD Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:C. ANGELA BONTEMPO Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:GARY N. GEISEL Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:HERBERT L. WASHINGTON Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:JORGE G. PEREIRA Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:MARK J. CZARNECKI Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:MELINDA R. RICH Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:MICHAEL D. BUCKLEY Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:MICHAEL P. PINTO Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:PATRICK W.E. HODGSON Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:RICHARD G. KING Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:ROBERT E. SADLER, JR. Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:ROBERT G. WILMERS Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:ROBERT J. BENNETT Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:ROBERT T. BRADY Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 ELECTION OF DIRECTOR:T.J. CUNNINGHAM III Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 TO APPROVE THE COMPENSATION OF M&T BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. Management Yes For For M&T BANK CORPORATION MTB 55261F104 19-Apr-2011 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2011. Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: CHARLES R. LEE Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: DAVID A. DABERKO Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: DENNIS H. REILLEY Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: GREGORY H. BOYCE Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: JOHN W. SNOW Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: PHILIP LADER Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: PIERRE BRONDEAU Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: SETH E. SCHOFIELD Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: THOMAS J. USHER Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 ELECTION OF DIRECTOR: WILLIAM L. DAVIS Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2011. Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 BOARD PROPOSAL TO AMEND OUR BY-LAWS TO LOWER THE THRESHOLD FOR STOCKHOLDERS TO CALL SPECIAL MEETINGS. Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 BOARD PROPOSAL FOR A NON-BINDING ADVISORY VOTE ON OUR EXECUTIVE COMPENSATION. Management Yes For For MARATHON OIL CORPORATION MRO 27-Apr-2011 BOARD PROPOSAL TO SELECT THE DESIRED FREQUENCY OF NON-BINDING ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against MARATHON OIL CORPORATION MRO 27-Apr-2011 STOCKHOLDER PROPOSAL SEEKING A SAFETY REPORT OUTLINING THE COMPANY'S STEPS TO REDUCE THE RISK OF ACCIDENTS. Shareholder Yes Against For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: ADELE SIMMONS Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: BRIAN DUPERREAULT Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: BRUCE P. NOLOP Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: H. EDWARD HANWAY Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: LLOYD M. YATES Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: LORD LANG OF MONKTON Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: MARC D. OKEN Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: MORTON O. SCHAPIRO Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: OSCAR FANJUL Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: STEVEN A. MILLS Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 ELECTION OF DIRECTOR: ZACHARY W. CARTER Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 APPROVAL OF THE MARSH & MCLENNAN COMPANIES, INC. 2 Management Yes For For MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 APPROVAL, BY NONBINDING VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Yes Abstain Against MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 RECOMMENDATION, BY NONBINDING VOTE, OF THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES Management Yes 3 Years Against MARSH & MCLENNAN COMPANIES, INC. MMC 19-May-2011 STOCKHOLDER PROPOSAL: ACTION BY WRITTEN CONSENT Shareholder Yes Against For MASCO CORPORATION MAS 10-May-2011 ELECTION OF DIRECTOR: J. MICHAEL LOSH Management Yes For For MASCO CORPORATION MAS 10-May-2011 ELECTION OF DIRECTOR: TIMOTHY WADHAMS Management Yes For For MASCO CORPORATION MAS 10-May-2011 ELECTION OF DIRECTOR: VERNE G. ISTOCK Management Yes For For MASCO CORPORATION MAS 10-May-2011 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE RELATED MATERIALS DISCLOSED IN THE PROXY STATEMENT. Management Yes Against Against MASCO CORPORATION MAS 10-May-2011 TO RECOMMEND, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF THE NON-BINDING ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. Management Yes 1 Year For MASCO CORPORATION MAS 10-May-2011 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR 2011. Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: CHRISTOPHER A. SINCLAIR Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: DEAN A. SCARBOROUGH Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: DOMINIC NG Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: DR. ANDREA L. RICH Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: DR. FRANCES D. FERGUSSON Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: G. CRAIG SULLIVAN Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: KATHY BRITTAIN WHITE Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: MICHAEL J. DOLAN Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: ROBERT A. ECKERT Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management Yes For For MATTEL, INC. MAT 13-May-2011 ELECTION OF DIRECTOR: VASANT M. PRABHU Management Yes For For MATTEL, INC. MAT 13-May-2011 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION, AS DESCRIBED IN THE MATTEL, INC. PROXY STATEMENT. Management Yes Abstain Against MATTEL, INC. MAT 13-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION EVERY 1, 2 OR 3 YEARS, AS INDICATED. Management Yes 3 Years Against MATTEL, INC. MAT 13-May-2011 APPROVAL OF AMENDMENTS TO MATTEL, INC. BYLAWS REGARDING SPECIAL STOCKHOLDER MEETINGS. Management Yes For For MATTEL, INC. MAT 13-May-2011 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS MATTEL, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ELECTION OF DIRECTOR: CARY D. MCMILLAN Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ELECTION OF DIRECTOR: JAMES A. SKINNER Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ELECTION OF DIRECTOR: RICHARD H. LENNY Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ELECTION OF DIRECTOR: SHEILA A. PENROSE Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ADVISORY VOTE ON THE APPROVAL OF THE APPOINTMENT OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE AS INDEPENDENT AUDITORS FOR 2011. Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against MCDONALD'S CORPORATION MCD 19-May-2011 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS IN ARTICLE TWELFTH OF OUR RESTATED CERTIFICATE OF INCORPORATION BY REPEALING SUCH ARTICLE (TRANSACTIONS WITH INTERESTED SHAREHOLDERS). Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS IN ARTICLE THIRTEENTH OF OUR RESTATED CERTIFICATE OF INCORPORATION (BOARD OF DIRECTORS). Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN ARTICLE FOURTEENTH OF OUR RESTATED CERTIFICATE OF INCORPORATION (SHAREHOLDER ACTION). Management Yes For For MCDONALD'S CORPORATION MCD 19-May-2011 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO CLASSIFIED BOARD. Shareholder Yes For Against MCDONALD'S CORPORATION MCD 19-May-2011 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO THE USE OF CONTROLLED ATMOSPHERE STUNNING. Shareholder Yes Against For MCDONALD'S CORPORATION MCD 19-May-2011 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO A REPORT ON CHILDREN'S NUTRITION. Shareholder Yes Against For MCDONALD'S CORPORATION MCD 19-May-2011 ADVISORY VOTE ON SHAREHOLDER PROPOSAL RELATING TO BEVERAGE CONTAINERS. Shareholder Yes Against For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:DAVID L. CALHOUN Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:DENISE M. O'LEARY Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:JACK W. SCHULER Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:JAMES T. LENEHAN Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:JEAN-PIERRE ROSSO Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:KENDALL J. POWELL Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:RICHARD H. ANDERSON Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:ROBERT C. POZEN Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:SHIRLEY A. JACKSON, PHD Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:VICTOR J. DZAU, M.D. Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 ELECTION OF DIRECTOR:WILLIAM A. HAWKINS Management Yes For For MEDTRONIC, INC. MDT 25-Aug-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: ANNE M. TATLOCK Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: C. ROBERT KIDDER Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: HARRY R. JACOBSON Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: LESLIE A. BRUN Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: PETER C. WENDELL Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: RICHARD T. CLARK Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: STEVEN F. GOLDSTONE Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: THOMAS E. SHENK Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: THOMAS H. GLOCER Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: THOMAS R. CECH Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: WENDELL P. WEEKS Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: WILLIAM B. HARRISON. JR. Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: WILLIAM N. KELLEY Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Abstain Against MERCK & CO., INC. MRK 58933Y105 24-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: DINA DUBLON Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: REED HASTINGS Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: MARIA M. KLAWE Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: HELMUT PANKE Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Shareholder Yes Against For MONSANTO COMPANY MON 61166W101 25-Jan-2011 ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Management Yes For For MONSANTO COMPANY MON 61166W101 25-Jan-2011 ELECTION OF DIRECTOR: LAURA K. IPSEN Management Yes For For MONSANTO COMPANY MON 61166W101 25-Jan-2011 ELECTION OF DIRECTOR: WILLIAM U. PARFET Management Yes For For MONSANTO COMPANY MON 61166W101 25-Jan-2011 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011 Management Yes For For MONSANTO COMPANY MON 61166W101 25-Jan-2011 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION Management Yes For For MONSANTO COMPANY MON 61166W101 25-Jan-2011 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES Management Yes 3 Years For MONSANTO COMPANY MON 61166W101 25-Jan-2011 TO APPROVE THE PERFORMANCE GOALS UNDER THE MONSANTO COMPANY CODE SECTION 162(M) ANNUAL INCENTIVE PLAN FOR COVERED EXECUTIVES Management Yes For For MOODY'S CORPORATION MCO 19-Apr-2011 ELECTION OF DIRECTOR: ROBERT R. GLAUBER Management Yes For For MOODY'S CORPORATION MCO 19-Apr-2011 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2011. Management Yes For For MOODY'S CORPORATION MCO 19-Apr-2011 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Yes For For MOODY'S CORPORATION MCO 19-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years For MOODY'S CORPORATION MCO 19-Apr-2011 ADOPT A POLICY THAT THE CHAIRMAN OF THE COMPANY'S BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder Yes Against For MOODY'S CORPORATION MCO 19-Apr-2011 ELECTION OF DIRECTOR JORGE A. BERMUDEZ Management Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 ELECTION OF DIRECTOR: GERALD L. BALILES Management Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 ELECTION OF DIRECTOR: J. PAUL REASON Management Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 ELECTION OF DIRECTOR: KAREN N. HORN Management Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2011 Management Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 FREQUENCY OF STOCKHOLDERS ADVISORY VOTE ON EXECUTIVE COMPENSATION, EVERY Management Yes 3 Years Against NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: AULANA L. PETERS Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: BRUCE S. GORDON Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: DONALD E. FELSINGER Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: KARL J. KRAPEK Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: KEVIN W. SHARER Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: LEWIS W. COLEMAN Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: MADELEINE KLEINER Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: RICHARD B. MYERS Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: STEPHEN E. FRANK Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: VICTOR H. FAZIO Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 ELECTION OF DIRECTOR: WESLEY G. BUSH Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING DECEMBER 31, 2011. Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 PROPOSAL TO APPROVE THE 2011 LONG-TERM INCENTIVE STOCK PLAN. Management Yes For For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Yes Abstain Against NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 PROPOSAL TO VOTE ON THE PREFERRED FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Yes 3 Years Against NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 PROPOSAL REGARDING CUMULATIVE VOTING. Shareholder Yes Against For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL CONTRIBUTIONS. Shareholder Yes Against For NORTHROP GRUMMAN CORPORATION NOC 18-May-2011 PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For NUCOR CORPORATION NUE 12-May-2011 ELECTION OF DIRECTOR:CHRISTOPHER J. KEARNEY Management Yes For For NUCOR CORPORATION NUE 12-May-2011 ELECTION OF DIRECTOR:PETER C. BROWNING Management Yes For For NUCOR CORPORATION NUE 12-May-2011 ELECTION OF DIRECTOR:VICTORIA F. HAYNES Management Yes For For NUCOR CORPORATION NUE 12-May-2011 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011 Management Yes For For NUCOR CORPORATION NUE 12-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For NUCOR CORPORATION NUE 12-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management Yes 3 Years For NUCOR CORPORATION NUE 12-May-2011 PROPOSAL REGARDING MAJORITY VOTE Shareholder Yes Against For NUCOR CORPORATION NUE 12-May-2011 PROPOSAL REGARDING INDEPENDENT CHAIRMAN Shareholder Yes Against For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: AZIZ D. SYRIANI Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: HOWARD I. ATKINS Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: JOHN E. FEICK Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: MARGARET M. FORAN Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: RAY R. IRANI Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: RODOLFO SEGOVIA Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: ROSEMARY TOMICH Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: SPENCER ABRAHAM Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: WALTER L. WEISMAN Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. Management Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Management Yes Abstain Against OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes 1 Year No Recommendation OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 REPORT ON POLITICAL EXPENDITURES AND SPENDING PROCESSES. Shareholder Yes Against For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 REQUIRED NOMINATION OF DIRECTOR WITH ENVIRONMENTAL EXPERTISE. Shareholder Yes Against For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:BRUCE R. CHIZEN Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:DONALD L. LUCAS Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:GEORGE H. CONRADES Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:H. RAYMOND BINGHAM Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:HECTOR GARCIA-MOLINA Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:JEFFREY O. HENLEY Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:JEFFREY S. BERG Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:LAWRENCE J. ELLISON Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:MARK V. HURD Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:MICHAEL J. BOSKIN Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:NAOMI O. SELIGMAN Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 ELECTION OF DIRECTOR:SAFRA A. CATZ Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 APPROVE THE ORACLE CORPORATION EXECUTIVE BONUS PLAN. Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 APPROVE THE ORACLE CORPORATION AMENDED AND RESTATED 2000 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 419,020,418 SHARES. Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2011. Management Yes For For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 PROPOSAL TO AMEND THE CORPORATE BYLAWS TO ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. Shareholder Yes Against For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder Yes Against For ORACLE CORPORATION ORCL 68389X105 06-Oct-2010 PROPOSAL REGARDING EQUITY RETENTION. Shareholder Yes Against For PAYCHEX, INC. PAYX 13-Oct-2010 ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management Yes For For PAYCHEX, INC. PAYX 13-Oct-2010 ELECTION OF DIRECTOR: DAVID J. S. FLASCHEN Management Yes For For PAYCHEX, INC. PAYX 13-Oct-2010 ELECTION OF DIRECTOR: GRANT M. INMAN Management Yes For For PAYCHEX, INC. PAYX 13-Oct-2010 ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management Yes For For PAYCHEX, INC. PAYX 13-Oct-2010 ELECTION OF DIRECTOR: JOSEPH M. VELLI Management Yes For For PAYCHEX, INC. PAYX 13-Oct-2010 ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management Yes For For PAYCHEX, INC. PAYX 13-Oct-2010 TO AMEND THE PAYCHEX, INC. 2, INCLUDING AN INCREASE IN THE SHARES AVAILABLE UNDER THE PLAN. Management Yes For For PAYCHEX, INC. PAYX 13-Oct-2010 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: A. IBARGUEN Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: A.C. MARTINEZ Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: D. DUBLON Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: D. VASELLA Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: I.K. NOOYI Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: I.M. COOK Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: J.J. SCHIRO Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: L.G. TROTTER Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: R.L. HUNT Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: S.L. BROWN Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management Yes For For PEPSICO, INC. PEP 04-May-2011 ELECTION OF DIRECTOR: V.J. DZAU Management Yes For For PEPSICO, INC. PEP 04-May-2011 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management Yes For For PEPSICO, INC. PEP 04-May-2011 RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Yes 3 Years For PEPSICO, INC. PEP 04-May-2011 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011. Management Yes For For PEPSICO, INC. PEP 04-May-2011 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION TO IMPLEMENT MAJORITY VOTING FOR DIRECTORS IN UNCONTESTED ELECTIONS. Management Yes For For PEPSICO, INC. PEP 04-May-2011 RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. (PROXY STATEMENT P.63) Shareholder Yes Against For PEPSICO, INC. PEP 04-May-2011 POLITICAL CONTRIBUTIONS REPORT (PROXY STATEMENT P.65) Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: GEORGE A. LORCH Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: IAN C. READ Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: JAMES M. KILTS Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: M. ANTHONY BURNS Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: MICHAEL S. BROWN Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: W. DON CORNWELL Management Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management Yes For For PFIZER INC. PFE 28-Apr-2011 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For PFIZER INC. PFE 28-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes Abstain Against PFIZER INC. PFE 28-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 1 Year Against PFIZER INC. PFE 28-Apr-2011 PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 PROPOSAL REGARDING PUBLIC POLICY INITIATIVES. Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 PROPOSAL REGARDING PHARMACEUTICAL PRICE RESTRAINTS. Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 PROPOSAL REGARDING ANIMAL RESEARCH Shareholder Yes Against For PITNEY BOWES INC. PBI 09-May-2011 ELECTION OF DIRECTOR: MICHAEL I. ROTH Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 ELECTION OF DIRECTOR: MURRAY D. MARTIN Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 ELECTION OF DIRECTOR: ROBERT E. WEISSMAN Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 ELECTION OF DIRECTOR: RODNEY C. ADKINS Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF THE INDEPENDENT ACCOUNTANTS FOR 2011. Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION AND AMENDED AND RESTATED BY-LAWS TO REMOVE SUPERMAJORITY VOTE REQUIREMENTS FOR THE FOLLOWING ACTIONS: REMOVING ANY DIRECTOR FROM OFFICE. Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION AND AMENDED AND RESTATED BY-LAWS TO REMOVE SUPERMAJORITY VOTE REQUIREMENTS FOR THE FOLLOWING ACTIONS: CERTAIN BUSINESS COMBINATIONS. Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION AND AMENDED AND RESTATED BY-LAWS TO REMOVE SUPERMAJORITY VOTE REQUIREMENTS FOR THE FOLLOWING ACTIONS: AMENDING CERTAIN PROVISIONS OF THE CERTIFICATE. Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION AND AMENDED AND RESTATED BY-LAWS TO REMOVE SUPERMAJORITY VOTE REQUIREMENTS FOR THE FOLLOWING ACTIONS: AMENDING CERTAIN PROVISIONS OF THE BY-LAWS. Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes Against Against PITNEY BOWES INC. PBI 09-May-2011 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against PITNEY BOWES INC. PBI 09-May-2011 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS PURSUANT TO INTERNAL REVENUE CODE SECTION 162(M) FOR THE FOLLOWING INCENTIVE PLANS: PITNEY BOWES INC. KEY EMPLOYEES INCENTIVE PLAN. Management Yes For For PITNEY BOWES INC. PBI 09-May-2011 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS PURSUANT TO INTERNAL REVENUE CODE SECTION 162(M) FOR THE FOLLOWING INCENTIVE PLANS: PITNEY BOWES INC. 2 Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:A.D. LABERGE Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:C.M. BURLEY Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:C.S. HOFFMAN Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:D.J. HOWE Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:E. VIYELLA DE PALIZA Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:E.R. STROMBERG Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:J.J. MCCAIG Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:J.W. ESTEY Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:K.G. MARTELL Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:M. MOGFORD Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:P.J. SCHOENHALS Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 ELECTION OF DIRECTOR:W.J. DOYLE Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 THE RESOLUTION (ATTACHED AS APPENDIX B TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) APPROVING THE ADOPTION OF A NEW PERFORMANCE OPTION PLAN, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management Yes For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 12-May-2011 THE ADVISORY RESOLUTION (ATTACHED AS APPENDIX D TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:CRAIG A. ROGERSON Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:FREDERICK M. BERNTHAL Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:JAMES H. MILLER Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:JOHN W. CONWAY Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:KEITH W. WILLIAMSON Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:LOUISE K. GOESER Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:NATICA VON ALTHANN Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:STEVEN G. ELLIOTT Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:STUART E. GRAHAM Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ELECTION OF DIRECTOR:STUART HEYDT Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 APPROVAL OF THE SHORT-TERM INCENTIVE PLAN Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For PPL CORPORATION PPL 69351T106 18-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes Against Against PPL CORPORATION PPL 69351T106 18-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES Management Yes 3 Years Against PPL CORPORATION PPL 69351T106 18-May-2011 DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL Shareholder Yes Against For PPL CORPORATION PPL 69351T106 18-May-2011 SPECIAL SHAREOWNER MEETINGS Shareholder Yes Against For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:CLAIRE W. GARGALLI Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:EDWARD G. GALANTE Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:IRA D. HALL Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:LARRY D. MCVAY Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:NANCE K. DICCIANI Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:OSCAR BERNARDES Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:RAYMOND W. LEBOEUF Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:ROBERT L. WOOD Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:STEPHEN F. ANGEL Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 ELECTION OF DIRECTOR:WAYNE T. SMITH Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 RECOMMEND, ON AN ADVISORY AND NON-BINDING BASIS, THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes 3 Years Against PRAXAIR, INC. PX 74005P104 26-Apr-2011 TO APPROVE PERFORMANCE GOALS UNDER PRAXAIR'S SECTION 162(M) PLAN. Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 TO APPROVE AMENDMENTS TO THE 2009 PRAXAIR, INC. LONG TERM INCENTIVE PLAN TO ADD NON-EMPLOYEE DIRECTORS AS ELIGIBLE PARTICIPANTS. Management Yes For For PRAXAIR, INC. PX 74005P104 26-Apr-2011 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR Management Yes For For ROCKWELL AUTOMATION, INC. ROK 01-Feb-2011 ELECTION OF DIRECTOR:DONALD R. PARFET Management Yes For For ROCKWELL AUTOMATION, INC. ROK 01-Feb-2011 ELECTION OF DIRECTOR:JAMES P. KEANE Management Yes For For ROCKWELL AUTOMATION, INC. ROK 01-Feb-2011 ELECTION OF DIRECTOR:STEVEN R. KALMANSON Management Yes For For ROCKWELL AUTOMATION, INC. ROK 01-Feb-2011 TO APPROVE THE SELECTION OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For ROCKWELL AUTOMATION, INC. ROK 01-Feb-2011 TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management Yes Abstain Against ROCKWELL AUTOMATION, INC. ROK 01-Feb-2011 TO APPROVE ON AN ADVISORY BASIS THE FREQUENCY OF THE VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management Yes 3 Years For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 ADOPTION OF ANNUAL REPORT & ACCOUNTS Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 ADOPTION OF ANNUAL REPORT & ACCOUNTS Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 APPROVAL OF REMUNERATION REPORT Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 APPROVAL OF REMUNERATION REPORT Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 APPOINTMENT OF LINDA G. STUNTZ AS A DIRECTOR OF THE COMPANY Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 APPOINTMENT OF LINDA G. STUNTZ AS A DIRECTOR OF THE COMPANY Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: CHARLES O. HOLLIDAY Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: CHARLES O. HOLLIDAY Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: CHRISTINE MORIN-POSTEL Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: CHRISTINE MORIN-POSTEL Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: GERARD KLEISTERLEE Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: GERARD KLEISTERLEE Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: GUY ELLIOTT Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: GUY ELLIOTT Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: HANS WIJERS Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: HANS WIJERS Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: JEROEN VAN DER VEER Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: JEROEN VAN DER VEER Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: JORMA OLLILA Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: JORMA OLLILA Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: JOSEF ACKERMANN Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: JOSEF ACKERMANN Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: LORD KERR OF KINLOCHARD Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: LORD KERR OF KINLOCHARD Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: MALCOLM BRINDED Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: MALCOLM BRINDED Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: PETER VOSER Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: PETER VOSER Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF DIRECTOR: SIMON HENRY Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF DIRECTOR: SIMON HENRY Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 RE-APPOINTMENT OF AUDITORS Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 RE-APPOINTMENT OF AUDITORS Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 REMUNERATION OF AUDITORS Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 REMUNERATION OF AUDITORS Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 AUTHORITY TO ALLOT SHARES Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 AUTHORITY TO ALLOT SHARES Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 DISAPPLICATION OF PRE-EMPTION RIGHTS Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 DISAPPLICATION OF PRE-EMPTION RIGHTS Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 AUTHORITY TO PURCHASE OWN SHARES Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 AUTHORITY TO PURCHASE OWN SHARES Management Yes For For ROYAL DUTCH SHELL PLC RDSB 17-May-2011 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management Yes For For ROYAL DUTCH SHELL PLC RDSA 17-May-2011 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: A. GOULD Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: A. LAJOUS Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: E. MOLER Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: H. SEYDOUX Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: K.V. KAMATH Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: L.R. REIF Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: L.S. OLAYAN Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: M.E. MARKS Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: N. KUDRYAVTSEV Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: P. CAMUS Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: P. CURRIE Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: P. KIBSGAARD Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: T. ISAAC Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ELECTION OF DIRECTOR: T.I. SANDVOLD Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 TO APPROVE THE AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON SHARE CAPITAL. Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF INCORPORATION TO CLARIFY THE VOTING STANDARD IN CONTESTED DIRECTOR ELECTIONS AND TO MAKE CERTAIN OTHER CHANGES. Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 TO APPROVE THE COMPANY'S FINANCIAL STATEMENTS AND DECLARATION OF DIVIDENDS. Management Yes For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 06-Apr-2011 TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: AVI M. NASH Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: BARRETT A. TOAN Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: D. DEAN SPATZ Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: DAVID R. HARVEY Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: GEORGE M. CHURCH Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: J. PEDRO REINHARD Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: RAKESH SACHDEV Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: STEVEN M. PAUL Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 APPROVAL OF THE SIGMA-ALDRICH CORPORATION LONG-TERM INCENTIVE PLAN PERFORMANCE GOALS Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2011 Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 AMEND ARTICLE ELEVENTH OF THE CERTIFICATE OF INCORPORATION, AS AMENDED Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 AMEND ARTICLE TWELFTH OF THE CERTIFICATE OF INCORPORATION, AS AMENDED Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For SIGMA-ALDRICH CORPORATION SIAL 03-May-2011 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION Management Yes 3 Years For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ELECTION OF DIRECTOR: DANIEL D. VILLANUEVA Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ELECTION OF DIRECTOR: DAVID W. BIEGLER Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ELECTION OF DIRECTOR: DOUGLAS H. BROOKS Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ELECTION OF DIRECTOR: GARY C. KELLY Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ELECTION OF DIRECTOR: JOHN G. DENISON Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ELECTION OF DIRECTOR: JOHN T. MONTFORD Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ELECTION OF DIRECTOR: NANCY B. LOEFFLER Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ELECTION OF DIRECTOR: THOMAS M. NEALON Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ELECTION OF DIRECTOR: WILLIAM H. CUNNINGHAM Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ADVISORY VOTE ON FREQUENCY OF VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes 3 Years Against SOUTHWEST AIRLINES CO. LUV 18-May-2011 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2011. Management Yes For For SOUTHWEST AIRLINES CO. LUV 18-May-2011 ADOPT SIMPLE MAJORITY VOTE. Shareholder Yes For Against STANLEY BLACK & DECKER, INC SWK 19-Apr-2011 ELECTION OF DIRECTOR:CARLOS M. CARDOSO Management Yes For For STANLEY BLACK & DECKER, INC SWK 19-Apr-2011 ELECTION OF DIRECTOR:GEORGE W. BUCKLEY Management Yes For For STANLEY BLACK & DECKER, INC SWK 19-Apr-2011 ELECTION OF DIRECTOR:MANUEL A. FERNANDEZ Management Yes For For STANLEY BLACK & DECKER, INC SWK 19-Apr-2011 ELECTION OF DIRECTOR:MARIANNE M. PARRS Management Yes For For STANLEY BLACK & DECKER, INC SWK 19-Apr-2011 ELECTION OF DIRECTOR:ROBERT B. COUTTS Management Yes For For STANLEY BLACK & DECKER, INC SWK 19-Apr-2011 TO APPROVE ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 Management Yes For For STANLEY BLACK & DECKER, INC SWK 19-Apr-2011 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Yes Abstain Against STANLEY BLACK & DECKER, INC SWK 19-Apr-2011 TO RECOMMEND, ON AN ADVISORY BASIS, THE FREQUENCY WITH WHICH THE COMPANY SHOULD CONDUCT FUTURE SHAREHOLDER ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes 1 Year Against STRYKER CORPORATION SYK 26-Apr-2011 ELECTION OF DIRECTOR:ALLAN C. GOLSTON Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 ELECTION OF DIRECTOR:HOWARD E. COX, JR. Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 ELECTION OF DIRECTOR:HOWARD L. LANCE Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 ELECTION OF DIRECTOR:LOUISE L. FRANCESCONI Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 ELECTION OF DIRECTOR:ROCH DOLIVEUX, DVM Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 ELECTION OF DIRECTOR:RONDA E. STRYKER Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 ELECTION OF DIRECTOR:SRIKANT M. DATAR, PH.D. Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 ELECTION OF DIRECTOR:STEPHEN P. MACMILLAN Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 ELECTION OF DIRECTOR:WILLIAM U. PARFET Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 APPROVAL OF THE 2011 LONG-TERM INCENTIVE PLAN. Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 APPROVAL OF THE 2 Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Yes For For STRYKER CORPORATION SYK 26-Apr-2011 RECOMMENDATION, IN AN ADVISORY VOTE, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against STRYKER CORPORATION SYK 26-Apr-2011 SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Yes Against For TENARIS, S.A. TS 88031M109 01-Jun-2011 CONSIDERATION OF THE BOARD'S MANAGEMENT REPORT & CERTIFICATIONS AND THE INDEPENDENT AUDITORS' REPORTS ON CONSOLIDATED FINANCIAL STATEMENTS AND THE COMPANY'S ANNUAL ACCOUNTS Management Yes For For TENARIS, S.A. TS 88031M109 01-Jun-2011 APPROVAL OF THE COMPANY'S CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2010, 2 Management Yes For For TENARIS, S.A. TS 88031M109 01-Jun-2011 APPROVAL OF THE COMPANY'S ANNUAL ACCOUNTS AS AT DECEMBER 31, 2010 Management Yes For For TENARIS, S.A. TS 88031M109 01-Jun-2011 ALLOCATION OF RESULTS AND APPROVAL OF DIVIDEND PAYMENT FOR THE YEAR ENDED DECEMBER 31, 2010 Management Yes For For TENARIS, S.A. TS 88031M109 01-Jun-2011 DISCHARGE OF THE MEMBERS OF THE BOARD FOR THE EXERCISE OF THEIR MANDATE DURING THE YEAR ENDED DECEMBER 31, 2010 Management Yes Abstain Against TENARIS, S.A. TS 88031M109 01-Jun-2011 ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS Management Yes For For TENARIS, S.A. TS 88031M109 01-Jun-2011 COMPENSATION OF MEMBERS OF THE BOARD OF DIRECTORS Management Yes For For TENARIS, S.A. TS 88031M109 01-Jun-2011 APPOINTMENT OF THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011, AND APPROVAL OF THEIR FEES Management Yes For For TENARIS, S.A. TS 88031M109 01-Jun-2011 AUTHORIZATION TO BOARD TO CAUSE THE DISTRIBUTION OF ALL SHAREHOLDER COMMUNICATIONS, INCLUDING ITS SHAREHOLDER MEETING, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management Yes For For TENARIS, S.A. TS 88031M109 01-Jun-2011 ADAPTATION OF ARTICLES OF ASSOCIATION TO ABOLISHMENT OF LAW OF JULY 31, 1929, ALL AS MORE FULLY DESCRIBED IN PROXY STATEMENT Management Yes For For TENARIS, S.A. TS 88031M109 01-Jun-2011 CHANGE OF THE DATE OF THE ANNUAL GENERAL MEETING SO THAT IT BE HELD ON FIRST WEDNESDAY OF MAY OF EACH YEAR AT 11:00 A.M., AND CONSEQUENTIAL AMENDMENT TO ARTICLE 15 OF ARTICLES OF ASSOCIATION Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: C.S. COX Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: C.T. WHITMAN Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: D.A. CARP Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: P.H. PATSLEY Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: R.E. SANCHEZ Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: R.J. SIMMONS Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: R.K. TEMPLETON Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: R.W. BABB, JR. Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: S.P. MACMILLAN Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 ELECTION OF DIRECTOR: W.R. SANDERS Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes For For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 BOARD PROPOSAL REGARDING AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Yes 3 Years For TEXAS INSTRUMENTS INCORPORATED TXN 21-Apr-2011 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: ANDREA REDMOND Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: JACK M. GREENBERG Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: JOSHUA I. SMITH Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: ROBERT D. BEYER Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: RONALD T. LEMAY Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: THOMAS J. WILSON Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ELECTION OF DIRECTOR: W. JAMES FARRELL Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2011. Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION GRANTING TO HOLDERS OF NOT LESS THAN 20% OF THE CORPORATION'S SHARES THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION DESIGNATING A FORUM FOR CERTAIN LEGAL ACTIONS. Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ADVISORY VOTE ON THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Yes For For THE ALLSTATE CORPORATION ALL 17-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years For THE ALLSTATE CORPORATION ALL 17-May-2011 PROPOSAL SEEKING THE RIGHT FOR STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Shareholder Yes Against For THE ALLSTATE CORPORATION ALL 17-May-2011 PROPOSAL SEEKING A REPORT ON POLITICAL CONTRIBUTIONS AND PAYMENTS TO TRADE ASSOCIATIONS AND OTHER TAX EXEMPT ORGANIZATIONS. Shareholder Yes Against For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: DAVID L. CALHOUN Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: EDWARD M. LIDDY Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: JOHN E. BRYSON Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: LINDA Z. COOK Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management Yes For For THE BOEING COMPANY BA 02-May-2011 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management Yes For For THE BOEING COMPANY BA 02-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For THE BOEING COMPANY BA 02-May-2011 RECOMMEND THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years For THE BOEING COMPANY BA 02-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2011. Management Yes For For THE BOEING COMPANY BA 02-May-2011 INDEPENDENT MONITORING OF THE HUMAN RIGHTS CODE. Shareholder Yes Against For THE BOEING COMPANY BA 02-May-2011 REPORT ON POLITICAL ACTIVITY. Shareholder Yes Against For THE BOEING COMPANY BA 02-May-2011 ACTION BY WRITTEN CONSENT. Shareholder Yes Against For THE BOEING COMPANY BA 02-May-2011 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Shareholder Yes Against For THE BOEING COMPANY BA 02-May-2011 INDEPENDENT CHAIRMAN. Shareholder Yes Against For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: DANIEL E. SOMERS Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: JESS SODERBERG Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: SHEILA P. BURKE Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 ELECTION OF DIRECTOR: ZOE BAIRD Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 TO VOTE ON THE ADOPTION OF THE CHUBB CORPORATION ANNUAL INCENTIVE COMPENSATION PLAN (2011). Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Management Yes For For THE CHUBB CORPORATION CB 26-Apr-2011 TO HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN THE ENCLOSED ANNUAL MEETING MATERIALS. Management Yes Abstain Against THE CHUBB CORPORATION CB 26-Apr-2011 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Management Yes 3 Years For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: BARRY DILLER Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: DONALD F. MCHENRY Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: DONALD R. KEOUGH Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: EVAN G. GREENBERG Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: HERBERT A. ALLEN Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: JACOB WALLENBERG Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: MUHTAR KENT Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: PETER V. UEBERROTH Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: RONALD W. ALLEN Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: SAM NUNN Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY TO PRESERVE THE TAX DEDUCTIBILITY OF THE AWARDS Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE COCA-COLA COMPANY 1 Management Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY ON PAY VOTE) Management Yes Abstain Against THE COCA-COLA COMPANY KO 27-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE SAY ON PAY VOTE Management Yes 3 Years Against THE COCA-COLA COMPANY KO 27-Apr-2011 PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shareholder Yes Against For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: BARBARA H. FRANKLIN Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: DENNIS H. REILLEY Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JACQUELINE K. BARTON Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JAMES A. BELL Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JAMES M. RINGLER Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JEFF M. FETTIG Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JENNIFER M. GRANHOLM Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JOHN B. HESS Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: PAUL G. STERN Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: PAUL POLMAN Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: RUTH G. SHAW Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years For THE DOW CHEMICAL COMPANY DOW 12-May-2011 PROPOSAL ON SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: ALBERT P. CAREY Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: ARI BOUSBIB Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: ARMANDO CODINA Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: BONNIE G. HILL Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: J. FRANK BROWN Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: KAREN L. KATEN Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ELECTION OF DIRECTOR: RONALD L. SARGENT Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years Against THE HOME DEPOT, INC. HD 02-Jun-2011 COMPANY PROPOSAL TO IMPLEMENT SHAREHOLDER ABILITY TO ACT BY WRITTEN CONSENT (APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION) Management Yes For For THE HOME DEPOT, INC. HD 02-Jun-2011 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Yes Against For THE HOME DEPOT, INC. HD 02-Jun-2011 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder Yes Against For THE HOME DEPOT, INC. HD 02-Jun-2011 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Yes Against For THE HOME DEPOT, INC. HD 02-Jun-2011 SHAREHOLDER PROPOSAL REGARDING ELECTIONEERING POLICIES AND CONTRIBUTIONS Shareholder Yes Against For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: HAROLD MCGRAW III Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: KURT L. SCHMOKE Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: LINDA KOCH LORIMER Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: PEDRO ASPE Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: ROBERT P. MCGRAW Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: SIDNEY TAUREL Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: SIR MICHAEL RAKE Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: SIR WINFRIED BISCHOFF Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 ELECTION OF DIRECTOR: WILLIAM D. GREEN Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 VOTE TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION PROGRAM FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 VOTE, ON AN ADVISORY BASIS, ON HOW OFTEN THE COMPANY WILL CONDUCT AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years Against THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 VOTE TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management Yes For For THE MCGRAW-HILL COMPANIES, INC. MHP 27-Apr-2011 PROPOSAL REQUESTING SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Yes Against For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: BRUCE C. LINDSAY Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: CHARLES E. BUNCH Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: DENNIS F. STRIGL Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: DONALD J. SHEPARD Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: JAMES E. ROHR Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: JANE G. PEPPER Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: KAY COLES JAMES Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: LORENE K. STEFFES Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: RICHARD B. KELSON Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: RICHARD O. BERNDT Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 ELECTION OF DIRECTOR: THOMAS J. USHER Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 APPROVAL OF 2 Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 APPROVAL OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Yes For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 26-Apr-2011 RECOMMENDATION FOR THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: ANGELA F. BRALY Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: MARY A. WILDEROTTER Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: RAJAT K. GUPTA Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: SCOTT D. COOK Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 SHAREHOLDER PROPOSAL - CUMULATIVE VOTING Shareholder Yes Against For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:D.E. KLEIN Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:D.M. JAMES Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:H.A. CLARK III Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:H.W. HABERMEYER, JR. Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:J.A. BOSCIA Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:J.N. PURCELL Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:J.P. BARANCO Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:L.D. THOMPSON Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:S.R. SPECKER Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:T.A. FANNING Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:V.M. HAGEN Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:W.A. HOOD, JR. Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ELECTION OF DIRECTOR:W.G. SMITH, JR. Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 ADVISORY VOTE ON THE FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years Against THE SOUTHERN COMPANY SO 25-May-2011 APPROVAL OF OMNIBUS INCENTIVE COMPENSATION PLAN Management Yes For For THE SOUTHERN COMPANY SO 25-May-2011 PROPOSAL ON COAL COMBUSTION BYPRODUCTS ENVIRONMENTAL REPORT Shareholder Yes Against For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:AMY W. BRINKLEY Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:BRIAN M. LEVITT Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:CAROLE S. TAYLOR Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:HAROLD H. MACKAY Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:HELEN K. SINCLAIR Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:HENRY H. KETCHAM Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:HUGH J. BOLTON Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:IRENE R. MILLER Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:JOHN L. BRAGG Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:JOHN M. THOMPSON Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:NADIR H. MOHAMED Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:PIERRE H. LESSARD Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:W. EDMUND CLARK Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:WENDY K. DOBSON Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:WILBUR J. PREZZANO Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 ELECTION OF DIRECTOR:WILLIAM E. BENNETT Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 APPOINTMENT OF AUDITOR NAMED IN THE MANAGEMENT PROXY CIRCULAR Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE REPORT OF THE HUMAN RESOURCES COMMITTEE AND APPROACH TO COMPENSATION SECTIONS OF THE MANAGEMENT PROXY CIRCULAR NOTE* ITEM C ABOVE IS AN ADVISORY VOTE Management Yes For For THE TORONTO-DOMINION BANK TD 31-Mar-2011 PROPOSAL A - ADOPT POLICY TO ACHIEVE GENDER PARITY WITHIN 10 YEARS Shareholder Yes Against For THE TORONTO-DOMINION BANK TD 31-Mar-2011 PROPOSAL B - COMPARATIVE DISCLOSURE OF CEO AND INTERNAL EMPLOYEE COMPENSATION Shareholder Yes Against For THE TORONTO-DOMINION BANK TD 31-Mar-2011 PROPOSAL C - ABOLITION OF SUBSIDIARIES AND BRANCHES IN TAX HAVENS Shareholder Yes Against For THE TORONTO-DOMINION BANK TD 31-Mar-2011 PROPOSAL D - DIRECTOR SHARE OWNERSHIP Shareholder Yes Against For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: JOHN E. BRYSON Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: JOHN S. CHEN Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: MONICA C. LOZANO Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: ORIN C. SMITH Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: ROBERT A. IGER Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: STEVEN P. JOBS Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2011. Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO APPROVE THE 2 Management Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Yes Against Against THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO APPROVE HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED. Management Yes 1 Year For THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE TESTS FOR RESTRICTED STOCK UNITS. Shareholder Yes Against For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:BRENDAN R. O'NEILL Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:BRIAN DUPERREAULT Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:BRUCE S. GORDON Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:DINESH PALIWAL Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:EDWARD D. BREEN Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:JOHN A. KROL Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:MICHAEL E. DANIELS Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:R. DAVID YOST Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:RAJIV L. GUPTA Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:SANDRA S. WIJNBERG Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:TIMOTHY M. DONAHUE Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR:WILLIAM S. STAVROPOULOS Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO APPROVE THE ANNUAL REPORT, THE PARENT COMPANY FINANCIAL STATEMENTS OF TYCO INTERNATIONAL LTD ("TYCO") AND FINANCIAL STATEMENTS FOR YEAR ENDED SEPTEMBER 24, 2010. Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO DISCHARGE THE BOARD OF DIRECTORS FROM LIABILITY FOR THE FINANCIAL YEAR ENDED SEPTEMBER 24, 2010. Management Yes Abstain Against TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO ELECT DELOITTE AG (ZURICH) AS STATUTORY AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO ELECT PRICEWATERHOUSECOOPERS AG (ZURICH) AS SPECIAL AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO APPROVE THE ALLOCATION OF FISCAL YEAR 2010 RESULTS. Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO APPROVE THE PAYMENT OF AN ORDINARY CASH DIVIDEND IN THE AMOUNT OF $1.00 PER SHARE TO BE MADE OUT OF TYCO'S "CONTRIBUTED SURPLUS" EQUITY POSITION IN ITS STATUTORY ACCOUNTS. Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 APPROVAL OF AN AMENDMENT TO TYCO'S ARTICLES OF ASSOCIATION TO RENEW THE AMOUNT OF AUTHORIZED SHARE CAPITAL. Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO APPROVE THE CANCELLATION OF REPURCHASED TREASURY SHARES. Management Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO CAST A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Yes Abstain Against TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO CAST A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF THE EXECUTIVE COMPENSATION VOTE. Management Yes 3 Years For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: DAVID B. O'MALEY Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: JERRY W. LEVIN Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: JOEL W. JOHNSON Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: PATRICK T. STOKES Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: RICHARD G. REITEN Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: RICHARD K. DAVIS Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: Y. MARC BELTON Management Yes For For U.S. BANCORP USB 19-Apr-2011 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management Yes For For U.S. BANCORP USB 19-Apr-2011 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management Yes For For U.S. BANCORP USB 19-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years For U.S. BANCORP USB 19-Apr-2011 ANNUAL ADVISORY VOTE ON DIRECTOR COMPENSATION. Shareholder Yes Against For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: A.H. CARD, JR. Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: A.W. DUNHAM Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: C.C. KRULAK Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: J.H. VILLARREAL Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: J.R. HOPE Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: J.R. YOUNG Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: M.R. MCCARTHY Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: M.W. MCCONNELL Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: S.R. ROGEL Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: T.F. MCLARTY III Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: T.J. DONOHUE Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION ("SAY ON FREQUENCY"). Management Yes 3 Years Against UNION PACIFIC CORPORATION UNP 05-May-2011 COMPANY PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO REDUCE SHAREHOLDER VOTING REQUIREMENTS RELATED TO: ACTIONS ADVERSELY AFFECTING PREFERRED STOCK. Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 COMPANY PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO REDUCE SHAREHOLDER VOTING REQUIREMENTS RELATED TO: REMOVAL OF DIRECTORS. Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 COMPANY PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO REDUCE SHAREHOLDER VOTING REQUIREMENTS RELATED TO: CHANGING THE AUTHORIZED AMOUNT OF CAPITAL STOCK. Management Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 PROPOSAL REGARDING AN INDEPENDENT DIRECTOR TO SERVE AS CHAIRMAN OF THE BOARD IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Yes Against For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: ANN M. LIVERMORE Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: CAROL B. TOME Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: D. SCOTT DAVIS Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: JOHN W. THOMPSON Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: MICHAEL J. BURNS Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. Management Yes 3 Years For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR YEAR ENDING 2011. Management Yes For For UNITED PARCEL SERVICE, INC. UPS 05-May-2011 IN THEIR DISCRETION UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Management Yes Abstain Against UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: CHARLES R. LEE Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: EDWARD A. KANGAS Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: HAROLD MCGRAW III Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: JAMIE S. GORELICK Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: JOHN V. FARACI Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: RICHARD B. MYERS Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 APPROVAL OF AMENDMENT TO 2005 LONG-TERM INCENTIVE PLAN Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS Management Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS Management Yes 3 Years No Recommendation UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 SHAREOWNER PROPOSAL CONCERNING ADDITIONAL SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES Shareholder Yes Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: GLENN M. RENWICK Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: MICHELE J. HOOPER Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: RICHARD T. BURKE Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: RODGER A. LAWSON Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF EXECUTIVE COMPENSATION. Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 RECOMMENDATION, BY A NON-BINDING ADVISORY VOTE, OF THE FREQUENCY OF HOLDING A SAY-ON-PAY VOTE. Management Yes 3 Years Against UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 APPROVAL OF THE UNITEDHEALTH GROUP 2 Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 APPROVAL OF AN AMENDMENT TO THE UNITEDHEALTH GROUP 1 Management Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: HUGH B. PRICE Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: JOHN W. SNOW Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: LOWELL C. MCADAM Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: M. FRANCES KEETH Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: RICHARD L. CARRION Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: ROBERT W. LANE Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: RODNEY E. SLATER Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: SANDRA O. MOOSE Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION Management Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ADVISORY VOTE RELATED TO FUTURE VOTES ON EXECUTIVE COMPENSATION Management Yes 3 Years Against VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 DISCLOSE PRIOR GOVERNMENT SERVICE Shareholder Yes Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shareholder Yes Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 CUMULATIVE VOTING Shareholder Yes Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Yes Against For VF CORPORATION VFC 26-Apr-2011 ELECTION OF DIRECTOR:ERIC C. WISEMAN Management Yes For For VF CORPORATION VFC 26-Apr-2011 ELECTION OF DIRECTOR:JUAN ERNESTO DE BEDOUT Management Yes For For VF CORPORATION VFC 26-Apr-2011 ELECTION OF DIRECTOR:URSULA O. FAIRBAIRN Management Yes For For VF CORPORATION VFC 26-Apr-2011 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Yes For For VF CORPORATION VFC 26-Apr-2011 ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. Management Yes 3 Years Against VF CORPORATION VFC 26-Apr-2011 APPROVAL OF AN AMENDMENT TO VF'S BY-LAWS TO ADOPT A MAJORITY VOTING STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS. Management Yes For For VF CORPORATION VFC 26-Apr-2011 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:BRIAN P. ANDERSON Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:E. SCOTT SANTI Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:GARY L. ROGERS Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:JAMES D. SLAVIK Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:JAMES T. RYAN Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:JOHN W. MCCARTER, JR. Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:MICHAEL J. ROBERTS Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:NEIL S. NOVICH Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:STUART L. LEVENICK Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:V. ANN HAILEY Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:WILBUR H. GANTZ Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 ELECTION OF DIRECTOR:WILLIAM K. HALL Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2011. Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Yes For For W.W. GRAINGER, INC. GWW 27-Apr-2011 SAY WHEN ON PAY: ADVISORY PROPOSAL TO SELECT THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Yes 3 Years Against WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 ELECTION OF DIRECTOR: DAVID P. STEINER Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 ELECTION OF DIRECTOR: JOHN C. POPE Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 ELECTION OF DIRECTOR: PATRICK W. GROSS Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 ELECTION OF DIRECTOR: W. ROBERT REUM Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Yes For For WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management Yes 3 Years Against WASTE MANAGEMENT, INC. WM 94106L109 13-May-2011 AN AMENDMENT TO THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS WHO HAVE HELD AT LEAST A 25% NET LONG POSITION IN OUR COMMON STOCK FOR ONE YEAR TO CALL SPECIAL STOCKHOLDER MEETINGS. Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: DONALD M. JAMES Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: JOHN D. BAKER II Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: JOHN G. STUMPF Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: JOHN S. CHEN Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: LLOYD H. DEAN Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING NAMED EXECUTIVES' COMPENSATION. Management Yes 3 Years Against WELLS FARGO & COMPANY WFC 03-May-2011 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2011. Management Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S BY-LAWS TO ALLOW HOLDERS OF 10% OF THE COMPANY'S COMMON STOCK TO CALL SPECIAL MEETINGS OF STOCKHOLDERS. Shareholder Yes Against For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Shareholder Yes Against For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Yes Against For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON DIRECTOR COMPENSATION. Shareholder Yes Against For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Shareholder Yes Against For WEYERHAEUSER COMPANY WY 14-Apr-2011 ELECTION OF DIRECTOR: CHARLES R. WILLIAMSON Management Yes For For WEYERHAEUSER COMPANY WY 14-Apr-2011 ELECTION OF DIRECTOR: JOHN I. KIECKHEFER Management Yes For For WEYERHAEUSER COMPANY WY 14-Apr-2011 ELECTION OF DIRECTOR: WAYNE W. MURDY Management Yes For For WEYERHAEUSER COMPANY WY 14-Apr-2011 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION TO GIVE SHAREHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS Management Yes For For WEYERHAEUSER COMPANY WY 14-Apr-2011 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION Management Yes For For WEYERHAEUSER COMPANY WY 14-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years Against WEYERHAEUSER COMPANY WY 14-Apr-2011 APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF AUDITORS Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: A. PATRICIA SAMPSON Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: ALBERT F. MORENO Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: BENJAMIN G.S. FOWKE III Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: CHRISTOPHER J. POLICINSKI Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: DAVID A. WESTERLUND Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: FREDRIC W. CORRIGAN Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: JAMES J. SHEPPARD Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: KIM WILLIAMS Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: RICHARD C. KELLY Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: RICHARD K. DAVIS Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 ELECTION OF DIRECTOR: TIMOTHY V. WOLF Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO INCREASE THE NUMBER OF SHARES UNDER THE XCEL ENERGY INC. NON-EMPLOYEE DIRECTORS' STOCK EQUIVALENT PLAN, AS AMENDED AND RESTATED Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO OUR RESTATED ARTICLES OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 COMPANY PROPOSAL TO APPROVE OTHER AMENDMENTS TO, AND THE RESTATEMENT OF, OUR RESTATED ARTICLES OF INCORPORATION Management Yes For For XCEL ENERGY INC. XEL 98389B100 18-May-2011 COMPANY PROPOSAL TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes 3 Years Against XCEL ENERGY INC. XEL 98389B100 18-May-2011 COMPANY PROPOSAL TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Yes Abstain Against XCEL ENERGY INC. XEL 98389B100 18-May-2011 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS XCEL ENERGY INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Management Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Washington Mutual Investors Fund (Registrant) By/s/ Jeffrey L. Steele President, Director and Principal Executive Officer Date: August 25, 2011
